 



EXHIBIT 10.2
EXECUTION COPY
 
SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of September 7, 2006
By and Among
LOL SPV, LLC
As Seller,
LAND O’LAKES, INC.
As initial Servicer,
COBANK, ACB, AND THE OTHER
PURCHASERS FROM TIME TO TIME
PARTY HERETO
And
COBANK, ACB,
As Administrator
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                              Page ARTICLE 1. PURCHASES AND REINVESTMENTS     2
 
 
               
 
  Section 1.1.   Agreement to Purchase; Limits on Purchasers’ Obligations     2
 
 
               
 
  Section 1.2.   Purchase Procedures; Assignment of Purchasers’ Interests     2
 
 
               
 
  Section 1.3.   Reinvestments of Certain Collections; Payment of Remaining
Collections     2  
 
               
 
  Section 1.4.   Receivable Interest     4  
 
               
 
  Section 1.5.   Voluntary Termination or Reduction of Facility Limit     4  
 
               
 
  Section 1.6.   Facility Limit Increases     4  
 
                ARTICLE 2. COMPUTATIONAL RULES     6  
 
               
 
  Section 2.1.   Computation of Capital     6  
 
               
 
  Section 2.2.   Computation of Concentration Limit     6  
 
               
 
  Section 2.3.   Computation of Earned Discount     6  
 
               
 
  Section 2.4.   Estimates of Earned Discount Rate, Fees, Etc     7  
 
                ARTICLE 3. SETTLEMENTS     7  
 
               
 
  Section 3.1.   Purchase and Settlement Procedures     7  
 
               
 
  Section 3.2.   Deemed Collections; Reduction of Capital, Etc     9  
 
               
 
  Section 3.3.   Payments and Computations, Etc     10  
 
                ARTICLE 4. FEES AND YIELD PROTECTION     11  
 
               
 
  Section 4.1.   Fees     11  
 
               
 
  Section 4.2.   Yield Protection     11  
 
               
 
  Section 4.3.   Funding Losses     13  
 
               
 
  Section 4.4.   Prepayments     13  
 
                ARTICLE 5. CONDITIONS TO PURCHASES     13  
 
               
 
  Section 5.1.   Conditions Precedent to Initial Purchase and Effectiveness    
13  
 
               
 
  Section 5.2.   Conditions Precedent to All Purchases and Reinvestments     15
 
 
                ARTICLE 6. REPRESENTATIONS AND WARRANTIES     15  
 
               
 
  Section 6.1.   Representations and Warranties of Seller     15  
 
               
 
  Section 6.2.   Representations and Warranties of Servicer     18  
 
                ARTICLE 7. GENERAL COVENANTS     19  
 
               
 
  Section 7.1.   Affirmative Covenants     19  



--------------------------------------------------------------------------------



 



 

                              Page
 
  Section 7.2.   Reporting Requirements     22  
 
               
 
  Section 7.3.   Negative Covenants     23  
 
               
 
  Section 7.4.   Separate Existence     25  
 
                ARTICLE 8. ADMINISTRATION AND COLLECTION     28  
 
               
 
  Section 8.1.   Designation of Servicer and Sub-Servicers     28  
 
               
 
  Section 8.2.   Duties of Servicer     29  
 
               
 
  Section 8.3.   Rights of Administrator     30  
 
               
 
  Section 8.4.   Responsibilities of Seller     31  
 
               
 
  Section 8.5.   Further Action Evidencing Purchases and Reinvestments     32  
 
               
 
  Section 8.6.   Application of Collections     33  
 
                ARTICLE 9. SECURITY INTEREST     33  
 
               
 
  Section 9.1.   Grant of Security Interest     33  
 
               
 
  Section 9.2.   Further Assurances     33  
 
               
 
  Section 9.3.   Remedies     33  
 
                ARTICLE 10. TERMINATION EVENTS     33  
 
               
 
  Section 10.1.   Termination Events     33  
 
               
 
  Section 10.2.   Remedies     36  
 
                ARTICLE 11. THE ADMINISTRATOR     36  
 
               
 
  Section 11.1.   Authorization     36  
 
               
 
  Section 11.2.   Administrator’s Reliance, Etc     37  
 
               
 
  Section 11.3.   CoBank and Affiliates     37  
 
                ARTICLE 12. ASSIGNMENT OF AND PARTICIPATIONS IN PURCHASERS’
INTERESTS     37  
 
               
 
  Section 12.1.   Restrictions on Assignments; Impact on Patronage     37  
 
               
 
  Section 12.2.   Rights of Assignee     38  
 
               
 
  Section 12.3.   Participations     38  
 
                ARTICLE 13. INDEMNIFICATION     39  
 
               
 
  Section 13.1.   Indemnities     39  
 
                ARTICLE 14. MISCELLANEOUS     41  
 
               
 
  Section 14.1.   Amendments, Etc     41  
 
               
 
  Section 14.2.   Notices, Etc     41  
 
               
 
  Section 14.3.   No Waiver; Remedies     42  



--------------------------------------------------------------------------------



 



 

                              Page
 
  Section 14.4.   Binding Effect; Survival     42  
 
               
 
  Section 14.5.   Costs, Expenses and Taxes     42  
 
               
 
  Section 14.6.   No Proceedings     43  
 
               
 
  Section 14.7.   Confidentiality of Program Information     43  
 
               
 
  Section 14.8.   Confidentiality of Originator Information     44  
 
               
 
  Section 14.9.   Captions and Cross References     45  
 
               
 
  Section 14.10.   Integration     46  
 
               
 
  Section 14.11.   Governing Law     46  
 
               
 
  Section 14.12.   Waiver Of Jury Trial     46  
 
               
 
  Section 14.13.   Consent To Jurisdiction; Waiver Of Immunities     46  
 
               
 
  Section 14.14.   Execution in Counterparts     47  
 
               
 
  Section 14.15.   No Recourse Against Other Parties     47  
 
               
 
  Section 14.16.   Amendment and Restatement     47  



--------------------------------------------------------------------------------



 



 

APPENDIX

     
APPENDIX A
  Definitions
Schedule I
  Government Receivables (if any)
Schedule II
  Contract Standards (if any)
 
    SCHEDULES

 
   
Schedule 1
  Purchasers and Pro Rata Shares
Schedule 6.1(m)
  List of Offices of Seller where Records Are Kept
Schedule 6.1(n)
  List of Lockbox Banks
Schedule 7.1(g)
  Initial Credit and Collection Policies
Schedule 12.3(b)
  Participants
Schedule 14.2
  Notice Addresses
 
    EXHIBITS

 
   
Exhibit 1.2(a)
  Form of Purchase Notice
Exhibit 1.6(b)
  Form of Purchase Increase Supplement
Exhibit 1.6(c)
  Form of New Purchaser Supplement
Exhibit 3.1(a)-l
  Form of Servicer Report
Exhibit 5.1(f)
  Form of Lockbox Agreement
Exhibit 7.2(a)
  Form of Monthly Report
Exhibit 7.4
  Additional Corporate Separateness Assumptions, Statements and Representations



--------------------------------------------------------------------------------



 



 

SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of September 7, 2006
PREAMBLE
     SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of
September 7, 2006, (this “Agreement”), by and among LOL SPV, LLC, a Delaware
limited liability company, as Seller (“Seller”), LAND O’LAKES, INC., a Minnesota
cooperative corporation (“LOL”), as initial Servicer (“Servicer”), COBANK, ACB,
a federally chartered instrumentality of the United States (“CoBank”), and any
other Persons that may, from time to time, be party hereto as Purchasers (each,
a “Purchaser”), and CoBank as administrator for the Purchasers (in such
capacity, “Administrator”). Unless otherwise indicated, capitalized terms used
in this Agreement are defined in, and interpretive rules that apply are
contained in, Appendix A.
RECITALS
     1. Seller is a limited-purpose, bankruptcy-remote Delaware limited
liability company formed by Land O’Lakes Purina Feed LLC (“Feed”), for the
purpose of purchasing, and accepting contributions of, Receivables and Related
Rights (as defined in the Purchase and Sale Agreement) originated by Feed and
the other Originators in the ordinary course of their respective businesses.
Feed owns one hundred percent (100%) of the outstanding equity of Seller.
     2. Seller, Feed, formerly as “Servicer”, CoBank, in its capacity as
administrator, and the various other purchasers from time to time party thereto,
are parties to the Amended and Restated Receivables Purchase Agreement dated as
of March 31, 2004 (as heretofore amended, supplemented or otherwise modified,
the “Existing Receivables Purchase Agreement”).
     3. The parties hereto desire to amend and restate the Existing Receivables
Purchase Agreement on the terms and conditions set forth herein.
     4. Seller has, and expects to have, Pool Receivables in which Seller
intends to sell an undivided interest. Seller has requested that the Purchasers,
and each Purchaser has agreed that it shall, subject to and upon the terms and
conditions contained in this Agreement, engage in purchases of their respective
Pro Rata Shares of such undivided interest, referred to herein as the Receivable
Interest, from Seller from time to time during the term of this Agreement.
     5. Seller and the Purchasers also desire that, subject to the terms and
conditions of this Agreement, certain of the daily Collections in respect of the
Receivable Interest be reinvested in Pool Receivables, which reinvestment shall
constitute part of the Receivable Interest.
     6. LOL has been requested, and is willing, to act as initial Servicer.



--------------------------------------------------------------------------------



 



 

  -2-
     7. CoBank has been requested, and is willing, to act as Administrator.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
ARTICLE I. PURCHASES AND REINVESTMENTS
     SECTION 1.1. Agreement to Purchase; Limits on Purchasers’ Obligations.
Subject to and upon the terms and conditions of this Agreement, from time to
time prior to the Termination Date, (a) Seller may request that each Purchaser,
ratably in accordance with such Purchaser’s Pro Rata Share, purchase from Seller
an undivided ownership interest in the Pool Assets specified in each applicable
Purchase Notice and (b) each Purchaser severally agrees to purchase its
respective Pro Rata Share of such undivided ownership interest in the Pool
Assets (each being a “Purchase”); provided that no Purchase shall be funded by
the Purchasers if, after giving effect thereto, either (y) the then Capital
would exceed an amount equal to $200,000,000, as such amount may be decreased
from time to time as provided in Section 1.5 or increased from time to time
pursuant to Section 1.6 (the “Facility Limit”), or (z) the Receivable Interest
would exceed 100% (the “Allocation Limit”); and provided further that each
Purchase made pursuant to this Section 1.1 shall require a funding of Capital of
at least $1,000,000.
     SECTION 1.2. Purchase Procedures; Assignment of Purchasers’ Interests.
     (a) Notice of Purchase. Each Purchase from Seller shall be made by the
Purchasers upon notice from Seller to the Administrator received by the
Administrator not later than 2:00 P.M. (Denver, Colorado time) on the Business
Day next preceding the Business Day of such proposed Purchase (the “Purchase
Date”). Each such notice of a proposed Purchase shall be substantially in the
form of Exhibit 1.2(a) (each a “Purchase Notice”), and shall specify the desired
amount of, and Purchase Date for, such Purchase; provided, that Seller may give
only one (1) Purchase Notice during any 7-day period, and such Purchase Notice
must specify a Purchase amount of at least $1,000,000, or an integral multiple
of $100,000 in excess thereof.
     (b) Funding of Purchases. On each Purchase Date, each Purchaser shall, upon
satisfaction of the applicable conditions set forth in Article V, fund such
Purchase by making the full amount of its Pro Rata Share of such Purchase
available to Administrator at Administrator’s Office in immediately available
funds, and after receipt by Administrator of such funds, Administrator will make
such funds immediately available to Seller at such office.
     (c) Sale of Receivable Interest. In consideration of the Capital funded by
each Purchaser on each Purchase Date, Seller hereby sells, assigns and transfers
to Administrator, for the ratable benefit of the Purchasers, the Receivable
Interest.
     SECTION 1.3. Reinvestments of Certain Collections; Payment of Remaining
Collections.
     (a) On the close of business on each Business Day during the period from
the date hereof until the Termination Date, Servicer shall, out of all
Collections received on such day:



--------------------------------------------------------------------------------



 



-3-

     (i) determine the portion of Collections attributable on such day to the
Receivable Interest by multiplying (A) the amount of all Collections received on
such day, times (B) the Receivable Interest;
     (ii) out of the portion of Collections allocated to the Receivable Interest
pursuant to clause (a)(i), (A) if a Termination Event shall have occurred and be
continuing, set aside and deposit into the Administrator’s Account in trust for
the Purchasers or (B) in all other cases, otherwise provide that the Servicer
will have available to it on the next Settlement Date or as required by
Section 3.1(e), an amount equal to the sum of the estimated amount of Yield
accrued and unpaid in respect of the Capital (based on rate information provided
by the Administrator pursuant to Section 2.4), the accrued Fees, all other
amounts due to the Purchasers, Administrator, the Affected Parties or the
Indemnified Parties hereunder (other than the Capital) and the Purchasers’ Share
of the Servicer’s Fee (in each case, accrued through such day) and not so
previously set aside and deposited into the Administrator’s Account or its
availability on the next Settlement Date provided for (it being understood that
for so long as no Termination Event is then continuing, Seller may utilize funds
to pay down notes owing to the Originators or invest funds with Land O’Lakes,
Inc.);
     (iii) apply the Collections allocated to the Receivable Interest pursuant
to clause (a)(i), and not set aside for its availability provided for pursuant
to clause (ii), to the purchase from Seller of ownership interests in Pool
Assets (each such purchase being a “Reinvestment”); provided that (A) if the
Excess Amount exceeds zero, then Servicer shall not reinvest, but shall set
aside and deposit into the Administrator’s Account for the benefit of the
Purchasers, a portion of such Collections which, together with other Collections
previously set aside and then so held, shall equal the Excess Amount; and (B) if
the conditions precedent to Reinvestment in Section 5.2 are not satisfied, then
Servicer shall not reinvest any of such Collections;
     (iv) pay to Seller (A) the portion of Collections not allocated to the
Receivable Interest pursuant to clause (i), less the Seller’s Share of the
Servicer’s Fee, (B) the amounts, if any, to be made available to the Servicer on
the next Settlement Date pursuant to clause (ii)(B) and (C) the Collections
applied to Reinvestment pursuant to clause (iii); and
     (v) out of the portion of Collections not allocated to the Receivable
Interest pursuant to clause (i), pay to the Servicer the Seller’s Share of the
Servicer’s Fee accrued through such day.
     (b) Unreinvested and Undistributed Collections. Servicer shall set aside
and deposit into the Administrator’s Account in trust for the benefit of the
Purchasers all Collections allocated to the Receivables Interest which pursuant
to clause (iii) of Section 1.3(a) may not be reinvested in Pool Assets. If,
prior to the date when such Collections are required to be paid to the
Administrator pursuant to Section 3.1, the amount of Collections set aside
pursuant to clause (iii) of Section 1.3(a) exceeds the Excess Amount, if any,
and the conditions precedent to Reinvestment set forth in Section 5.2 are
satisfied, then the Servicer shall apply such Collections (or, if less, a
portion of such Collections equal to the amount of such excess) to the making of
a Reinvestment. Seller may, in its sole discretion, at any time, sell or
transfer Receivables it identifies and determines to so sell or transfer for a
sale or transfer price not less than the fair market value of such Receivables
at such time.



--------------------------------------------------------------------------------



 



-4-

     SECTION 1.4. Receivable Interest.
     (a) Components of Receivable Interest. On any date, the Receivable Interest
will represent the Purchasers’ combined undivided percentage ownership interest
in (i) all then-outstanding Pool Receivables, (ii) all Related Security and
Related Rights with respect to such Pool Receivables, (iii) all of Seller’s
right and claims under the Purchase and Sale Agreement, (iv) all Collections
with respect to, and other proceeds of, the foregoing as at such date, (v) all
lockboxes and lockbox or collection accounts into which Collections of Pool
Receivables are or may be deposited, and all investments therein, and (vi) all
books and records (including computer disks, tapes and software) evidencing or
relating to any of the foregoing, in each case, whether now owned by Seller or
hereafter acquired or arising, and wherever located (all of the foregoing,
collectively referred to as “Pool Assets”).
     (b) Computation of Receivable Interest. On any date, the “Receivable
Interest” will be equal to a percentage, expressed as the following fraction:
C + RR
NPB
where:

             
 
  C   =   the then Capital;
 
  RR   =   the then Required Reserves; and
 
  NPB   =   the then Net Pool Balance;

provided, however, that during the period from and after the Termination Date
but prior to the Final Payout Date, the Receivable Interest will be one hundred
(100%), and that from and after the Final Payout Date the Receivable Interest
will be zero percent (0%).
     (c) Frequency of Computation. The Receivable Interest shall be computed as
of the Cut-Off Date immediately preceding each Settlement Period. In addition,
the Administrator may require Servicer to provide a report in such form as may
be designated by the Administrator for purposes of computing the Receivable
Interest as of any other date, and the Servicer agrees to do so within two
(2) Business Days after its receipt of the Administrator’s request.
     SECTION 1.5. Voluntary Termination or Reduction of Facility Limit. Seller
may, upon at least thirty (30) days’ prior written notice to the Administrator
or, at any time following LOL’s receipt of a Successor Notice, immediately upon
written notice to the Administrator, terminate in whole or reduce in part the
unused portion of the Facility Limit; provided, that each partial reduction at
the Facility Limit shall be in an amount equal to $1,000,000 or an integral
multiple of $100,000 in excess thereof.



--------------------------------------------------------------------------------



 



-5-

     SECTION 1.6. Facility Limit Increases.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
Seller may request from time to time that the Facility Limit be increased (a
“Facility Limit Increase”); provided that (i) the aggregate amount of all
Facility Limit Increases shall not exceed $50,000,000, (ii) a Facility Limit
Increase may occur not more than twice during the term of this Agreement,
(iii) the first Facility Limit Increase shall be in an amount not less than
$25,000,000; and (iv) the second Facility Limit Increase shall be in an amount
that is the lesser of (A) $25,000,000 and (B) $50,000,000 less the amount of the
first Facility Limit Increase as provided in clause (iii). The Seller may
(y) request one or more of the Purchasers to fund Purchases in the amount of the
requested increase (which request shall be in writing and sent to the
Administrator to forward to such Purchasers) and/or (z) with the consent of the
Administrator (which consent of the Administrator shall not be unreasonably
withheld or delayed), arrange for one or more banks or financial institutions
not a party hereto (a “New Purchaser”) to become parties to and Purchasers under
this Agreement. In no event may the amount of Purchases funded by any Purchaser
be increased without the prior written consent of such Purchaser. The failure of
any Purchaser to respond to Seller’s request for an increase shall be deemed a
rejection by such Purchaser of Seller’s request. The Facility Limit may not be
increased if, at the time of any proposed increase hereunder, an Unmatured
Termination Event or a Termination Event has occurred and is continuing. Upon
any request by Seller to increase the Facility Limit, Seller shall be deemed to
have represented and warranted on and as of the date of such request that no
Unmatured Termination Event or Termination Event has occurred and is continuing.
     (b) If any Purchaser is willing, in its sole and absolute discretion, to
increase the amount of Purchases funded by such Purchaser hereunder (such
Purchaser hereinafter referred to as an “Increasing Purchaser”), it shall enter
into a written agreement to that effect with the Seller, the Servicer and the
Administrator, substantially in the form of Exhibit 1.6(b) (a “Purchase Increase
Supplement”), which agreement shall specify, among other things, the amount of
additional Purchases to be funded by Increasing Purchaser. Upon the
effectiveness of such Purchase Increase Supplement, Schedule 1 shall, without
further action, be deemed to have been amended appropriately to reflect the
commitment of such Increasing Purchaser to make additional Purchases as set
forth in the Purchase Increase Supplement and the resulting Pro Rata Share of
each Purchaser.
     (c) Any New Purchaser that is willing to become a party hereto and a
Purchaser hereunder (and which arrangement to become a party hereto and a
Purchaser hereunder has been consented to by the Administrator pursuant to
Section 1.6(a)) shall enter into a written agreement with the Seller, the
Servicer and the Administrator, substantially in the form of Exhibit 1.6(c) (a
“New Purchaser Supplement”), which agreement shall specify, among other things,
the amount of Purchases to be funded by such New Purchaser hereunder. When such
New Purchaser becomes a Purchaser hereunder as set forth in the New Purchaser
Supplement, Schedule 1 shall, without further action, be deemed to have been
amended as appropriate to reflect the commitment of such New Purchaser to make
Purchases as set forth in the New Purchaser Supplement and the resulting Pro
Rata Share of each Purchaser. Upon the execution by the Administrator, the
Seller and such New Purchaser of such New Purchaser Supplement, such New
Purchaser shall become and be deemed a party hereto and a “Purchaser” hereunder
for all purposes hereof and shall enjoy all rights and assume all obligations on
the part of the Purchaser set forth in this Agreement, and its commitment to
fund Purchases shall be in the amount specified in its New Purchaser Supplement.



--------------------------------------------------------------------------------



 



-6-

     (d) Upon the effectiveness of the increase in a Purchaser’s commitment to
fund Purchasers pursuant to paragraph (b) above or the commitment of a New
Purchaser to fund Purchases pursuant to paragraph (c) above and execution by an
Increasing Purchaser of a Purchase Increase Supplement or by a New Purchaser of
a New Purchase Supplement, Purchases shall be funded by such Increasing
Purchaser or New Purchaser, and/or the Servicer shall make payments from
Collections that would otherwise be reinvested pursuant to Section 1.3(a)
(notwithstanding the settlement procedures set forth in Section 3.1(c)) to the
Administrator, for the account of the Purchasers, as shall be required to cause
the amount of Purchases funded by each Purchaser (including each such Increasing
Purchaser and New Purchaser) to be proportional to such Purchaser’s Pro Rata
Share after giving effect to the increases contemplated by this Section 1.6.
ARTICLE II. COMPUTATIONAL RULES
     SECTION 2.1. Computation of Capital. In making any determination of
Capital, the following rules shall apply:
     (a) Capital shall not be considered reduced by any allocation, setting
aside or distribution of any portion of Collections unless such Collections
shall have been actually delivered to the Administrator, for the benefit of the
Purchasers, pursuant hereto for application to the Capital; and
     (b) Capital shall not be considered reduced by any distribution of any
portion of Collections if at any time such distribution is rescinded or must
otherwise be returned for any reason.
     SECTION 2.2. Computation of Concentration Limit. Except as otherwise
consented to in writing in the sole reasonable discretion of the Administrator
and the Required Purchasers, in the case of any Obligor that is an Affiliate of
any other Obligor, the Concentration Limit and the aggregate Unpaid Balance of
Pool Receivables of such Obligors shall be calculated as if such Obligors were
one Obligor.
     SECTION 2.3. Computation of Earned Discount.
     (a) Yield shall accrue on the outstanding Capital on each day during any
Settlement Period at the applicable Yield Rate. On each Settlement Date, the
Seller shall pay from Collections in accordance with Section 3.1 to the
Administrator, for the account of the Purchasers in accordance with their
respective Pro Rata Shares, an amount equal to the accrued and unpaid Yield with
respect to the immediately preceding Settlement Period.
     (b) In making any determination of Yield, the following rules shall apply:



--------------------------------------------------------------------------------



 



-7-

     (i) no provision of this Agreement shall require payment or permit the
collection of Yield in excess of the maximum permitted by Applicable Law (it
being agreed that, if the Yield would be in excess of such maximum but for this
provision, the amount of Yield shall be reduced to the greatest amount that does
not exceed such maximum); and
     (ii) Yield for any period shall not be considered paid by any distribution
if at any time such distribution is rescinded or must otherwise be returned for
any reason.
     SECTION 2.4. Estimates of Earned Discount Rate, Fees, Etc. For purposes of
determining the amounts required to be set aside by Servicer pursuant to
Section 1.3, the Administrator shall notify Servicer from time to time of the
Yield Rate applicable to the Capital as elected by Seller and the rates at which
Fees and other amounts are accruing hereunder. It is understood and agreed that
(i) the Yield Rate may change from time to time, (ii) certain rate information
provided by the Administrator to Servicer shall be based upon the
Administrator’s good faith estimate, (iii) the amount of Yield actually accrued
with respect to the Capital during any Settlement Period may exceed, or be less
than, the amount set aside with respect thereto by Servicer, and (iv) the amount
of Fees or other payables accrued hereunder with respect to any Settlement
Period may exceed, or be less than, the amount set aside with respect thereto by
Servicer. Failure to set aside any amount so accrued shall not relieve Servicer
of its obligation to remit Collections to the Administrator with respect to such
accrued amount, as and to the extent provided in Section 3.1. In the event that
prior to the commencement of any Settlement Period the Administrator shall
determine that adequate and reasonable methods do not exist for ascertaining the
LIBOR Rate, then the Yield Rate for such Settlement Period shall be the
Alternate Base Rate.
ARTICLE III. SETTLEMENTS
     SECTION 3.1. Purchase and Settlement Procedures. The parties hereto will
take the following actions with respect to each Purchase Date and each
Settlement Date:
     (a) Servicer Report. Except as provided in the next sentence with respect
to the initial Purchase hereunder, on or before the Business Day (each, a
“Reporting Date”) preceding each Settlement Date, as the case may be, Servicer
shall deliver to the Administrator a report containing the information described
in Exhibit 3.1(a)-l (each, a “Servicer Report”). Notwithstanding the foregoing,
for administrative convenience in connection with the initial Purchase
hereunder, the initial Reporting Date shall be August 31, 2006, and the initial
Purchase Date shall occur on September 7, 2006 (the “Initial Purchase Date”).
     (b) Yield, Fees and Other Amounts Due. Five (5) Business Days after the end
of each Settlement Period, the Administrator shall notify Servicer of (i) the
amount of Yield that will have accrued in respect of the Capital as of the
Settlement Date relating to such Settlement Period and (ii) all Fees and other
amounts that will have accrued or otherwise have become payable (other than
Capital) by Seller under this Agreement on the next Settlement Date.
     (c) Settlement Date Procedures - Reinvestment Period. On each Settlement
Date prior to the Termination Date, Servicer shall distribute from Collections
set aside or applied (to the extent applied in violation of the proviso to
Section 1.3(a)(iii)) pursuant to Sections 1.3(a)(i) through (iii) during the
immediately preceding Settlement Period the following amounts in the following
order:



--------------------------------------------------------------------------------



 



-8-

(1) to the Administrator, for the account of the Purchasers in accordance with
their respective Pro Rata Shares, an amount equal to the Yield accrued and
unpaid during such Settlement Period, plus any previously accrued Yield not paid
on a prior Settlement Date or pursuant to Section 3.1(e), which amount shall be
distributed by the Administrator to the Purchasers for application to such
Yield;
(2) to the Administrator, an amount equal to the Fees accrued during such
Settlement Period, plus any previously accrued amounts described in this clause
(2) not paid on a prior Settlement Date or pursuant to Section 3.1(e), which
amount shall be distributed by the Administrator to all Persons to whom payable;
(3) to the Servicer, an amount equal to the Purchasers’ Share of the Servicer’s
Fee accrued during such Settlement Period, plus any previously accrued
Purchasers’ Share of the Servicer’s Fee not paid on a prior Settlement Date or
pursuant to Section 3.1(e);
(4) to the Administrator, all other amounts (other than Capital) then due under
this Agreement or the other Transaction Documents to the Administrator, the
Purchasers, the Affected Parties or the Indemnified Parties; and
(5) to the Administrator, for the account of the Purchasers in accordance with
their respective Pro Rata Shares, an amount equal to the Excess Amount as of the
Reporting Date, if any, which amount shall be distributed by the Administrator
to the Purchasers for application to their respective Pro Rata Shares of the
Capital.
On or as of any Purchase Date hereunder, the full amount of any such payments
and/or distributions required to be made on the next succeeding Settlement Date
(as computed by the Administrator in its reasonable judgment), shall, for
purposes of any computations required pursuant to Section 5.2(b) for determining
Seller’s eligibility to effect any Purchase hereunder on such Purchase Date, be
given pro forma effect and be included in any such computations as if made prior
to the Purchase reflected in the applicable Purchase Notice.
     (d) Settlement Period Procedure - Termination Period. On each Business Day
during the Termination Period, Servicer shall, immediately upon receipt or
deemed receipt thereof, deposit in a Lockbox Account, all Collections received
or deemed received pursuant to Section 3.2 on such Business Day and all
Collections so received or deemed received during each Settlement Period during
the Termination Period shall be distributed by the Servicer or the Administrator
(to the extent that such funds are in its possession) on each Settlement Date in
the following amounts and in the following order:
(1) to the Administrator, for the account of the Purchasers in accordance with
their respective Pro Rata Shares, an amount equal to the Yield accrued during
such Settlement Period, plus any previously accrued Yield not paid on a prior
Settlement Date, which amount shall be distributed by the Administrator to the
Purchasers for application to such Yield;



--------------------------------------------------------------------------------



 



-9-

(2) to the Administrator, an amount equal to the Fees accrued during such
Settlement Period, plus any previously accrued Fees not paid on a prior
Settlement Date which amount shall be distributed by Servicer to all Persons to
whom payable;
(3) to the Servicer, an amount equal to the Purchasers’ Share of the Servicer’s
Fee accrued during such Settlement Period, plus any previously accrued
Purchasers’ Share of the Servicer’s Fee not paid on a prior Settlement Date;
(4) to the Administrator, for the account of the Purchasers in accordance with
their respective Pro Rata Shares, an amount equal to the remaining Purchasers’
Share of Collections, until the Capital is reduced to zero, which amount shall
be distributed by the Administrator to the Purchasers for application to their
respective Pro Rata Shares of the Capital;
(5) to the Administrator, all other amounts (other than Capital) then due under
this Agreement and the other Transaction Documents to the Administrator, the
Purchasers, the Affected Parties or the Indemnified Parties; and
(6) to the Seller, any remaining amounts.
     (e) Delayed Payment. If on any day prior to the Termination Date, because
Collections during the relevant Settlement Period were less than the aggregate
amounts payable, Servicer does not make any payment otherwise required, the
Servicer shall set aside and hold Collections in respect of the Receivable
Interest until sufficient amounts have been collected to pay the shortfall and
will on the next Business Day pay to the Administrator the amount of such
shortfall and no Reinvestment shall be permitted hereunder until such amount
payable has been paid in full.
     SECTION 3.2. Deemed Collections; Reduction of Capital, Etc.
     (a) Deemed Collections. If on any day (any of the events or circumstances
described in the succeeding clauses (i), (ii) or (iii) being referred to herein
as a “Deemed Collection”):
     (i) a Dilution occurs or the Unpaid Balance of any Pool Receivable is less
than the amount included in calculating the Net Pool Balance for purposes of any
Servicer Report for any other reason; or
     (ii) any of the representations or warranties of Seller set forth in
Section 6.1(k) or (o) with respect to any Pool Receivable were not true when
made with respect to any Pool Receivable, or any of the representations or
warranties of Seller set forth in Section 6.1(k) or (o) are no longer true with
respect to any Pool Receivable; or
     (iii) without duplication, Seller receives a Deemed Collection pursuant to
the Purchase and Sale Agreement; then, on such day, Seller shall be deemed to
have received a Collection of such Pool Receivable:



--------------------------------------------------------------------------------



 



-10-

     (xi) in the case of clause (a)(i) above, in the amount of such Dilution or
the difference between the actual Unpaid Balance and the amount included in
calculating such Net Pool Balance, as applicable; and
     (xii) in the case of clause (a)(ii) above, in the amount of the Unpaid
Balance of such Pool Receivable; and
     (xiii) in the case of clause (a)(iii) above, in the amount of such Deemed
Collection.
In the event that Seller has paid to the Administrator, for the account of the
Purchasers, the Purchasers’ Share of the Unpaid Balance of any Receivable
pursuant to this Section 3.2(a), the Seller shall acquire the Purchasers’
interest in such Receivable and all Related Rights with respect thereto, without
recourse, representation or warranty of any type or kind by the Purchaser.
     (b) Seller’s Optional Reduction of Capital. Seller may at any time (but not
more than once in any seven (7)-day period) elect to reduce the Capital as
follows:
     (i) Seller shall give the Administrator at least two (2) Business Days’
prior written notice of such reduction (including the amount of such proposed
reduction and the proposed date on which such reduction will commence);
     (ii) on the proposed date of commencement of such reduction and on each day
thereafter, Servicer shall refrain from reinvesting Collections pursuant to
Section 1.3 until the amount thereof not so reinvested shall equal the desired
amount of reduction, and
     (iii) Servicer shall deposit such Collections into the Administrator’s
Account in trust for the Purchasers, pending receipt by the Administrator of the
full amount of such requested Capital reduction, whereupon such funds shall be
applied to so reduce the Capital;
provided that,
     (A) the amount of any such reduction shall be not less than $1,000,000 or
an integral multiple of $100,000 in excess thereof, and the Capital after giving
effect to such reduction shall be not less than $15,000,000 (unless Capital
shall thereby be reduced to zero); and
     (B) Seller shall use reasonable efforts to attempt to choose a reduction
amount, and the date of commencement thereof, so that such reduction shall
commence and conclude in the same Settlement Period.
     SECTION 3.3. Payments and Computations, Etc.
     (a) Payments. All amounts to be paid or deposited by Seller or Servicer to
the Administrator or any other Person (other than to Seller or Servicer)
hereunder (other than amounts payable under Section 4.2) shall be paid or
deposited in accordance with the terms hereof no later than 2:00 P.M. (Denver,
Colorado time) on the day when due (with written notice of such payment or
deposit to be given to the Administrator by not later than 11:00 A.M.



--------------------------------------------------------------------------------



 



-11-

(Denver, Colorado time) on such day) in lawful money of the United States of
America in immediately available funds to the Administrator at ABA# 307088754,
account # 00019975; Attention: Feed (the “Administrator’s Account”). Any and all
payments by or on account of Seller hereunder or under any other Transaction
Document shall be made free and clear of, and without deduction for, any taxes
or other charges of any type or kind; provided that if Seller shall be required
to deduct any taxes or other charges of any type or kind from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrator or Purchaser (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Seller shall make such deductions and (iii) Seller
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.
     (b) Late Payments. Seller or Servicer, as applicable, shall, to the extent
permitted by law, pay to the Purchasers or the Administrator, as the case may
be, interest on all amounts not paid or deposited by it when such amount is due
hereunder at the Default Rate, payable on demand, provided, however, that such
interest shall not at any time exceed the maximum rate permitted by Applicable
Law.
     (c) Method of Computation. All computations of Yield, interest and any fees
payable hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
elapsed.
ARTICLE IV. FEES AND YIELD PROTECTION
     SECTION 4.1. Fees. (a) Seller shall pay to the Administrator and the
Purchasers the Fees in the amounts and at the times set forth in the fee letter,
dated July 27, 2006, from the Administrator (as amended or supplemented from
time to time, the “Fee Letter”).
     (b) During the period from and including the date hereof to the date on
which the Termination Period begins, a commitment fee (a “Commitment Fee”) shall
be payable to the Administrator for the account of Purchasers in accordance with
their respective Pro Rata Shares, payable monthly in arrears on each Settlement
Date and computed at the rate of .200% per annum (20 basis points) on the
average amount of the difference between the Facility Limit and the amount of
Capital during each Settlement Period ending prior to the Settlement Date on
which the Commitment Fee is paid, commencing on the first such Settlement Date
to occur after the date hereof.
     SECTION 4.2. Yield Protection.
     (a)    If (i) Regulation D or (ii) any Regulatory Change occurring after
the date hereof:
     (A) shall subject an Affected Party or any of their interests to any tax,
duty or other charge with respect to any Receivable Interest owned by or funded
by it, or any obligations or right to make Purchases or Reinvestments or to
provide funding therefor, or shall change the basis of taxation of payments to
the Affected Party of any Capital or Yield owned by, owed to or funded in whole
or



--------------------------------------------------------------------------------



 



-12-

in part by it or any other amounts due under this Agreement in respect of the
Receivable Interest owned by or funded by it or its obligations or rights, if
any, to make Purchases or Reinvestments or to provide funding therefor (except
for franchise taxes or changes in the rate of tax on the overall net income of
such Affected Party); or
     (B) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Federal Reserve Board, special deposit,
compulsory loan or similar requirement against assets of any Affected Party,
deposits or obligations with or for the account of any Affected Party or with or
for the account of any affiliate (or entity deemed by the Federal Reserve Board
to be an affiliate) of any Affected Party, or credit extended by any Affected
Party, but excluding any reserve, special deposit or similar requirement
included in the determination of Yield; or
     (C) shall change the amount of capital maintained or required or requested
or directed to be maintained by any Affected Party; or
     (D) shall impose any other condition affecting any Receivable Interest
owned or funded in whole or in part by any Affected Party, or its obligations or
rights, if any, to make Purchases or Reinvestments or to provide funding
therefor; or
     (E) shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or a successor thereto) assesses, deposit insurance
premiums or similar charges;
and the result of any of the foregoing is;

  (x)   to increase the cost to or to impose a cost on an Affected Party funding
or making or maintaining any Purchases or Reinvestments, any purchases,
reinvestments, or loans or other extensions of credit under any Transaction
Document, or any commitment of such Affected Party with respect to any of the
foregoing;     (y)   to reduce the amount of any sum received or receivable by
an Affected Party under this Agreement, or under any Transaction Document; or  
  (z)   to reduce the rate of return on the capital of an Affected Party as a
consequence of its obligations hereunder or under any Transaction Document or
arising in connection herewith to a level below that which such Affected Party
could otherwise have achieved;

then within thirty (30) days after demand by such Affected Party (which demand
shall be accompanied by a statement setting forth in reasonable detail the basis
for, calculation of, and amount of such additional costs or reduced amount
receivable; provided, however, that no Affected Party shall be required to
disclose any confidential or tax planning information in any such statement),
Seller shall pay directly to such Affected Party such additional amount or
amounts as such Affected Party reasonably determines will compensate such
Affected Party for such additional or increased cost or such reduction, but
without duplication of any other similar additional amounts due under any other
Transaction Document.



--------------------------------------------------------------------------------



 



-13-

     (b) Each Affected Party will use reasonable efforts to notify Seller and
the Administrator as soon as practicable after knowledge of the occurrence of
any event of which it has knowledge which will entitle such Affected Party to
compensation pursuant to this Section 4.2; provided however, that no failure to
give or delay in giving such notification shall adversely affect the rights of
any Affected Party to such compensation and provided further, that no Affected
Party shall be entitled to such compensation retroactively for a period of more
than ninety (90) days prior to the date of such notice.
     (c) In determining any amount provided for or referred to in this
Section 4.2, an Affected Party may use any reasonable averaging and attribution
methods that it shall deem applicable. Any Affected Party when making a claim
under this Section 4.2 shall submit to Seller a statement as to such increased
cost or reduced return (including a calculation thereof in reasonable detail),
which statement shall, in the absence of demonstrable error, be conclusive and
binding upon Seller.
     SECTION 4.3. Funding Losses. In the event that any Affected Party shall
incur any loss or expense (including any LIBOR Rate breakage costs or any other
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Affected Party to make or maintain any
funding with respect to the Receivable Interest) as a result of (i) any
settlement with respect to any portion of Capital funded by such Affected Party
being made on any day other than the scheduled last business day of an
applicable Settlement Period with respect thereto, or (ii) any Purchase not
being made in accordance with a request therefor under Section 1.2, then,
immediately upon demand from the Administrator to Seller, Seller shall pay to
the Administrator for the account of such Affected Party, the amount of such
loss or expense. Such written notice (which shall include calculations in
reasonable detail) shall, in the absence of demonstrable error, be conclusive
and binding upon the Seller.
     SECTION 4.4. Prepayments. In the event the Seller desires to reduce the
amount of Capital outstanding on a date other than a Settlement Date other than
as provided in Section 3.2(b), the Seller may deliver the amount of such Capital
to the Administrator, and the Administrator agrees to invest the amount of such
Capital as directed by the Seller for the period between the date of such
prepayment and the next succeeding Settlement Date. On the next succeeding
Settlement Date, interest and other amounts, if any, earned on the amount of
Capital so invested at the direction of the Seller will be credited toward any
amounts due from the Seller on such next succeeding Settlement Date.
Notwithstanding the terms of this Section 4.4, the Seller shall remain liable
(on the next succeeding Settlement Date) for the amount, if any, by which the
Yield accruing on the outstanding Capital through the next succeeding Settlement
Date exceeds the amount, if any, of interest and other amounts earned upon
investment of such prepaid amounts by the Administrator (at the direction of the
Seller) as aforesaid.
ARTICLE V. CONDITIONS TO PURCHASES
     SECTION 5.1. Conditions Precedent to Initial Purchase and Effectiveness.
Each of the initial Purchase hereunder and the effectiveness of this Agreement
is subject to the condition precedent that the Administrator shall have
received, on or before the date of such Purchase, the following, each (unless
otherwise indicated) dated such date and in form and substance reasonably
satisfactory to the Administrator:



--------------------------------------------------------------------------------



 



-14-

     (a) Good standing (and foreign qualification, as applicable) certificates
for each Originator and Seller issued by the Secretaries of State of the
jurisdictions of their incorporation or formation and their respective principal
places of business;
     (b) A certificate of the Secretaries of LOL and Seller in form and
substance reasonably satisfactory to the Administrator certifying (i) a copy of
the resolutions of its Board of Directors or Board of Managers, as applicable,
approving this Agreement and the other Transaction Documents to be delivered by
it hereunder and the transactions contemplated hereby; (ii) the names and true
signatures of the officers authorized on its behalf to sign this Agreement and
the other Transaction Documents to be delivered by it hereunder (on which
certificate the Administrator and the Purchasers may conclusively rely until
such time as the Administrator shall receive from LOL or Seller, as the case may
be, a revised certificate meeting the requirements of this subsection (b));
(iii) a copy of its by-laws, operating agreement or equivalent organizational
document(s); and (iv) all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Agreement and the other
Transaction Documents;
     (c) The Certificate of Formation of Seller and the Certificate of
Incorporation of LOL, duly certified by the Secretary of State of the
jurisdiction of its formation, as of a recent date reasonably acceptable to
Administrator;
     (d) A search report provided in writing to and approved by the
Administrator, which approval shall not be unreasonably withheld or delayed,
listing all effective financing statements that name any Originator or Seller as
debtor or assignor and that are filed in the jurisdictions in which filings of
financing statements were made pursuant to the Existing Receivables Purchase
Agreement and in such other jurisdictions that Administrator shall reasonably
request, together with copies of such financing statements (none of which shall
cover any Pool Assets, unless executed termination statements and/or partial
releases with respect thereto have been delivered to the Administrator), and tax
and judgment lien search reports from a Person reasonably satisfactory to
Servicer and the Administrator showing no evidence of such liens filed against
any Originator or Seller;
     (e) A certificate of an officer of Seller identifying and affirming that
all of the Lockbox Agreements with the Lockbox Banks that were executed in
connection with the Existing Receivables Purchase Agreement, as well as any
additional Lockbox Agreements with Lockbox Banks that have been executed since
the execution of the Existing Receivables Purchase Agreement pursuant to Section
7.3(d) thereof, remain in full force and effect and attaching certified copies
of each such Lockbox Agreement;
     (f) Favorable opinions of (i) in-house counsel to each of Servicer and
Seller as to corporate authority and (ii) Faegre & Benson LLP, special counsel
to each of the Originators and Seller as to all other legal matters, in form and
substance reasonably satisfactory to the Administrator and its counsel;



--------------------------------------------------------------------------------



 



-15-

     (g) Evidence of payment by the Seller of all accrued and unpaid Fees
(including those contemplated by the Fee Letter), all of the costs and expenses
of this transaction accrued or received prior to the date hereof, including,
without limitation, attorneys’ fees of the Administrator, plus such additional
amounts of attorneys’ fees as shall constitute the Administrator’s reasonable
estimate of attorneys’ fees incurred or to be incurred by it through the closing
proceedings, including any such costs, fees and expenses payable in accordance
with Section 14.5 as well as any similar accrued and unpaid amounts pursuant to
the Existing Receivables Purchase Agreement;
     (h) An amendment to the Purchase and Sale Agreement, duly executed by the
Originators and Seller, and a copy of all documents required to be delivered
thereunder; and
     (i) Such other documents, certificates or opinions as the Administrator may
reasonably request.
     SECTION 5.2. Conditions Precedent to All Purchases and Reinvestments. Each
Purchase (including the initial Purchase) and each Reinvestment hereunder, shall
be subject to the further conditions precedent that:
     (a) in the case of each Purchase, the Servicer shall have delivered to the
Administrator on or prior to such Purchase, in form and substance satisfactory
to the Administrator, a completed Servicer Report with respect to the
immediately preceding calendar month, dated within two (2) Business Days prior
to the date of such Purchase, together with such additional information as may
be reasonably requested by the Administrator;
     (b) on the date of such Purchase or Reinvestment the following statements
shall be true (and Seller by accepting the amount of such Purchase or by
receiving the proceeds of such Reinvestment shall be deemed to have certified
that):
     (i) each of the representations and warranties contained in Article VI
(including, without limitation, all representations and warranties incorporated
by reference herein and made a part hereof pursuant to Section 6.3(a)), are true
and correct in all material respects as though made on and as of such date and
shall be deemed to have been made on such date (except that any such
representation or warranty, which, by its express terms, relates exclusively to
an earlier date, shall be true and correct in all material respects as of such
earlier date);
     (ii) no event has occurred and is continuing, or would result from such
Purchase or Reinvestment, that constitutes a Termination Event or Unmatured
Termination Event;
     (iii) after giving effect to each proposed Purchase or Reinvestment,
Capital will not exceed the Facility Limit and the Receivable Interest will not
exceed the Allocation Limit; and
     (iv) the Termination Date shall not have occurred.



--------------------------------------------------------------------------------



 



-16-

ARTICLE VI. REPRESENTATIONS AND WARRANTIES
     SECTION 6.1. Representations and Warranties of Seller. Seller represents
and warrants as follows:
     (a) Organization and Good Standing. Seller has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted, and had at all relevant times, and now has, all necessary
power, authority, and legal right to acquire and own the Pool Assets.
     (b) Due Qualification. Seller is duly qualified to do business as a foreign
limited liability company in good standing, and has obtained all necessary
licenses and approvals, in all other jurisdictions in which the ownership or
lease of property or the conduct of its business requires such qualification,
licenses or approvals, and except where the failure to so qualify or have such
licenses or approvals has not had, and could not reasonably be expected to have,
a Material Adverse Effect.
     (c) Power and Authority; Due Authorization. Seller (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) carry out the terms
of the Transaction Documents to which it is a party, and (C) sell and assign the
Receivable Interest on the terms and conditions herein provided and (ii) has
duly authorized by all necessary organizational action the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
it is a party and the sale and assignment of the Receivable Interest on the
terms and conditions herein provided.
     (d) Valid Transfer; Binding Obligations. This Agreement constitutes a valid
transfer and assignment of the Receivable Interest to the Administrator, for the
benefit of Purchaser, enforceable against creditors of, and purchasers from,
Seller; and this Agreement constitutes, and each other Transaction Document to
be signed by Seller when duly executed and delivered will constitute, a legal,
valid and binding obligation of Seller enforceable in accordance with its terms,
except, in all cases, as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
     (e) No Violation. The consummation by Seller of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party and the fulfillment of the terms hereof and thereof will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Seller’s certificate of formation or limited liability company agreement or
any Contractual Obligation of Seller, (ii) result in the creation or imposition
of any Lien upon any of Seller’s properties pursuant to the terms of any such
Contractual Obligation, other than this Agreement and the Purchase and Sale
Agreement, or (iii) violate any Applicable Law as then in effect.



--------------------------------------------------------------------------------



 



-17-

     (f) No Proceedings. There is no litigation, proceeding or investigation
pending or, to the best of Seller’s knowledge, threatened, before any
Governmental Authority or arbitrator (i) asserting the invalidity of this
Agreement or any other Transaction Document to which Seller is a party,
(ii) seeking to prevent the sale and assignment of the Receivable Interest or
the consummation of any of the other transactions contemplated by this Agreement
or any other Transaction Document, or (iii) seeking any determination or ruling
that could reasonably be expected to have a Material Adverse Effect.
     (g) Bulk Sales Act. No transaction contemplated hereby requires compliance
with any bulk sales act or similar law.
     (h) Government Approvals. No Governmental Action is required for the due
execution, delivery and performance by Seller of this Agreement or any other
Transaction Document to which Seller is a party, except for the filing of the
UCC financing statements referred to in the Existing Receivables Purchase
Agreement, all of which were, at the time required in the Existing Receivables
Purchase Agreement, duly made and remain in full force and effect.
     (i) Financial Condition. Since the date of Seller’s formation, there has
been no material adverse change in Seller’s financial condition, business,
assets or operations.
     (j) Margin Regulations. The use of all funds obtained by Seller under this
Agreement will not conflict with or contravene any of Regulations T and X
promulgated by the Board of Governors of the Federal Reserve System from time to
time.
     (k) Quality of Title. Each Pool Asset is legally and beneficially owned by
Seller free and clear of any Lien (other than any Lien arising solely as the
result of any action taken by the Purchasers or the Administrator); when the
Purchasers make a Purchase or Reinvestment, the Administrator shall have
acquired, for the benefit of the Purchasers, a valid and enforceable perfected
first-priority undivided percentage ownership interest to the extent of the
Receivable Interest in each Pool Asset, free and clear of any Lien (other than
any Lien arising solely as the result of any action taken by the Purchasers or
the Administrator), enforceable against any creditor of, or purchaser from,
Seller or any Originator; and no financing statement or other instrument similar
in effect covering any Pool Asset is on file in any recording office except such
as may be filed (i) in favor of an Originator in accordance with the Contracts,
(ii) in favor of Seller in accordance with the Purchase and Sale Agreement, or
(iii) in favor of the Purchasers or the Administrator in accordance with this
Agreement or in connection with any Lien arising solely as the result of any
action taken by the Purchasers or the Administrator.
     (l) Accurate Reports. No Servicer Report, Monthly Report or other
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished by or on behalf of Seller to the Administrator or
the Purchasers in connection with this Agreement or any Transaction Document was
or will be inaccurate in any material respect as of the date it was or will be
dated or (except as otherwise disclosed to the Administrator at such time) as of
the date so furnished, or contained or will contain any material misstatement of
fact or omitted or will omit to state a material fact or any fact necessary to
make the statements contained therein not materially misleading.



--------------------------------------------------------------------------------



 



-18-

     (m) Offices. The principal place of business and chief executive office of
Seller are located at the address of Seller referred to in Section 14.2, and the
offices at which Seller keeps all its books, records and documents evidencing or
relating to Pool Receivables are located at the addresses specified in
Schedule 6.1(m) (or at such other locations, notified to the Administrator in
accordance with Section 7.1(f), in jurisdictions where all action required by
Section 8.5 has been taken and completed).
     (n) Lockbox Accounts. The names and addresses of all the Lockbox Banks,
together with the account numbers of the Lockbox Accounts of Seller at such
Lockbox Banks, are specified in Schedule 6.1(n) (or have been notified to the
Administrator in accordance with Section 7.3(d)).
     (o) Eligible Receivables. Each Receivable included in the Net Pool Balance
as an Eligible Receivable on the date of any Purchase, Reinvestment or other
calculation of Net Pool Balance shall be an Eligible Receivable on such date.
     (p) Accounting Sale. The Seller has accounted for each sale of undivided
percentage ownership interests in Receivables in its books and financial
statements as sales, consistent with GAAP.
     (q) Credit and Collection Policies. The Seller has complied in all material
respects with the applicable Credit and Collection Policy with regard to each
Receivable.
     (r) Legal Name. The Seller’s complete legal name is set forth in the
preamble to this Agreement, and the Seller does not use, and has not during the
last six (6) years used, any other corporate name, trade name, doing business
name or fictitious name.
     SECTION 6.2. Representations and Warranties of Servicer. Servicer hereby
represents and warrants as follows:
     (a) Organization and Good Standing. Servicer has been duly organized and is
validly existing as a cooperative corporation in good standing under the laws of
the State of Minnesota, with full power and authority to own its properties and
to conduct its business as such properties are presently owned and such business
is presently conducted.
     (b) Due Qualification. Servicer is duly qualified to do business as a
foreign cooperative corporation in good standing, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualification, licenses or
approvals, except where the failure to so qualify or have such licenses or
approvals has not had, and could not reasonably be expected to have, a Material
Adverse Effect.
     (c) Power and Authority; Due Authorization. Servicer (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party and (B) carry out the
terms of the Transaction Documents to which it is a party and (ii) has duly
authorized by all necessary corporate action the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party.



--------------------------------------------------------------------------------



 



-19-

     (d) Binding Obligations. This Agreement constitutes, and each other
Transaction Document to be signed by Servicer when duly executed and delivered
will constitute, a legal, valid and binding obligation of Servicer, enforceable
against Servicer in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which Servicer is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under Servicer’s charter,
by-laws or any other organizational document or any Contractual Obligation of
Servicer, (ii) result in the creation or imposition of any Lien upon any of
Servicer’s properties pursuant to the terms of any such Contractual Obligation
(other than any Lien created pursuant to the Transaction Documents), or
(iii) violate any Applicable Law as then in effect.
     (f) No Proceedings. There is no litigation, proceeding or investigation
pending or, to the best of Servicer’s knowledge, threatened, before any
Governmental Authority or arbitrator (i) asserting the invalidity of this
Agreement or any other Transaction Document to which Servicer is a party,
(ii) seeking to prevent the sale and assignment of the Receivable Interest or
the consummation of any of the other transactions contemplated by this Agreement
or any other Transaction Document, or (iii) seeking any determination or ruling
that could reasonably be expected to have a Material Adverse Effect.
     (g) Government Approvals. No Governmental Action is required for the due
execution, delivery and performance by Servicer of this Agreement or any other
Transaction Document to which it is a party, other than the filing of the UCC
financing statements referred to in the Existing Receivables Purchase Agreement,
and all filings, if any, necessary to comply with the Hart-Scott-Rodino
Antitrust Act, all of which, at the time required in the Existing Receivables
Purchase Agreement, were duly made and remain in full force and effect.
     (h) Accurate Reports. No Servicer Report, no Monthly Report or other
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished by or on behalf of Servicer to the Administrator or
the Purchasers in connection with this Agreement or any Transaction Document was
or will be inaccurate in any material respect as of the date it was or will be
dated or (except as otherwise disclosed to the Administrator at such time) as of
the date so furnished, or contained or will contain any material misstatement of
fact or omitted or will omit to state a material fact or any fact necessary to
make the statements contained therein not materially misleading.
ARTICLE VII. GENERAL COVENANTS
     SECTION 7.1. Affirmative Covenants. From the date hereof until the Final
Payout Date:



--------------------------------------------------------------------------------



 



-20-

     (a) Compliance with Laws, Etc. Each of Seller and Servicer will comply in
all material respects with all Applicable Laws, including those with respect to
the Pool Receivables and the related Contracts, except where noncompliance could
not reasonably be expected to have a Material Adverse Effect.
     (b) Preservation of Legal Existence. Each of Seller and Servicer will
preserve and maintain its legal existence, rights, franchises and privileges in
the jurisdiction of its formation, and qualify and remain qualified in good
standing as a foreign limited liability company, corporation, or other business
entity, as the case may be, in each jurisdiction where the failure to preserve
and maintain such existence, rights, franchises, privileges and qualification
could reasonably be expected to have a Material Adverse Effect.
     (c) Audits. (i) Each of Seller and Servicer will at any time and from time
to time during regular business hours, on at least five (5) Business Day’s prior
notice unless a Termination Event shall have occurred and be continuing, permit
the Administrator or any of its agents or representatives, (A) to examine and
make copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in its possession or under its
control relating to Pool Assets, (B) to visit its offices and properties for the
purpose of examining such materials described in clause (i)(A) above, and to
discuss matters relating to Pool Assets or its performance hereunder with any of
its officers or employees having knowledge of such matters, and (C) to verify
with officers and employees of Servicer, or directly with any Obligors (but only
with a representative of the Servicer present unless a Termination Event shall
have occurred and be continuing), the existence and amount of the Receivables;
and (ii) without limiting the provisions of clause (i) above, from time to time
on request of Administrator on at least five (5) Business Days prior notice,
unless a Termination Event shall have occurred and be continuing, permit
certified public accountants or other auditors acceptable to the Administrator
to conduct, at the expense of Seller or Servicer, as the case may be, a review
of its books and records with respect to the Pool Receivables; provided, however
that unless a Termination Event has occurred and is continuing, Seller and/or
Servicer shall not be obligated to pay for more than two (2) such audits in any
calendar year.
     (d) Keeping of Records and Books of Account. Each of Seller and Servicer
will maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Pool Receivables
in the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Assets (including, without limitation,
records adequate to permit the daily identification of each new Pool Receivable
and all Collections of and adjustments to each existing Pool Receivable).
     (e) Performance and Compliance with Receivables and Contracts. Seller will,
at its expense, timely and fully perform and comply with (or cause an Originator
to perform and comply with pursuant to the Purchase and Sale Agreement) all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables and all other agreements related to
such Pool Receivables, except where failure to do so would not materially and
adversely affect the validity, enforceability or collectibility of the related
Pool Receivable.



--------------------------------------------------------------------------------



 



-21-

     (f) Location of Records. Each of Seller and Servicer will keep its
principal place of business and chief executive office, and the offices where it
keeps its records concerning the Pool Receivables and all related Contracts and
all other agreements related to such Pool Receivables (and all original
documents relating thereto), at its addresses referred to in Section 14.2 or,
upon thirty (30) days’ prior written notice to the Administrator, at such other
locations in jurisdictions where all action required by Section 8.5 shall have
been taken and completed.
     (g) Credit and Collection Policies. Attached as Schedule 7.1(g) are the
Credit and Collection Policies for each of the Originators. Each of Seller and
Servicer, at its own expense, will at all times timely and fully perform and
comply in all material respects with, and LOL agrees to so perform and comply
with, each applicable Credit and Collection Policy in regard to each Pool
Receivable and the related Contracts.
     (h) Collections. Each of Seller and Servicer will (i) instruct (A) all
Obligors to cause all Collections (which, for the avoidance of doubt, shall
exclude any collections in respect of any Reconveyed Receivable, retail
receivable or other receivable of Seller, any Originator or any other Person not
included in the Receivable Pool) to be sent to either a Lockbox or Lockbox
Account that is the subject of a Lockbox Agreement, unless otherwise requested
by the Administrator pursuant to Section 8.3(c)(ii), in which case the Obligors
shall be instructed consistent with such request, and (B) each Lockbox Bank or
lockbox bank to deposit all such Collections directly into a Lockbox Account
that is the subject of a Lockbox Agreement. In the event that Seller or Servicer
receives Collections directly from any Obligor, Seller or Servicer, as the case
may be, shall deposit such Collections in the form received into either the
Collection Account or a Lockbox Account within two (2) Business Days after
receipt thereof or, on or after the Termination Date, immediately upon receipt.
     (i) Quality of Title. Each of Seller and Servicer will take all action
necessary or desirable to establish and maintain a valid and enforceable
perfected first-priority undivided percentage ownership interest in favor of the
Administrator, for the benefit of the Purchasers, to the extent of the
Receivable Interest in each Pool Asset, free and clear of any Lien (other than
any Lien arising solely as a result of any action taken by the Purchasers or the
Administrator), enforceable against any creditor of, or purchaser from, Seller
or any Originator.
     (j) Bank Equity Interests. (i) Each of Seller and Servicer agrees to
purchase such equity interests in CoBank (“Bank Equity Interests”) as CoBank may
from time to time require in accordance with its bylaws and capital plans as
applicable to cooperative borrowers generally. In connection with the foregoing,
each of Seller and Servicer hereby acknowledges receipt, prior to the execution
of this Agreement, of the following with respect to CoBank:
     (A) the bylaws of CoBank;
     (B) a written description of the terms and conditions under which the Bank
Equity Interests are issued; and
     (C) the most recent annual report, and if more recent than the latest
annual report, the latest quarterly report.



--------------------------------------------------------------------------------



 



-22-

     (ii) CoBank reserves the right to sell participations and to make
assignments of its rights and duties hereunder in accordance with the provisions
of Article XII on a non-patronage basis. For the avoidance of doubt, none of the
Purchasers (other than CoBank) will have the benefit of or any rights in any
Bank Equity Interests or proceeds thereof.
     SECTION 7.2. Reporting Requirements. From the date hereof until the Final
Payout Date:
     (a) Monthly Reports. Not later than Noon (Denver, Colorado time) on the
20th day of each month (or, if such is not a Business Day, on the next
succeeding Business Day), Servicer will furnish to the Administrator a report (a
“Monthly Report”), duly certified by the principal financial officers of Seller
and Servicer, with respect to the immediately preceding month then ended in the
form of, and addressing the matters contained in, Exhibit 7.2(a) hereto;
     (b) Quarterly Financial Statements. As soon as available and, in any event
within forty-five (45) days after the end of each of the first three
(3) quarters of each fiscal year, Seller will furnish to the Administrator
copies of (i) its financial statements, consisting of at least a balance sheet
as at the close of such quarter and statements of earnings for such quarter and
for the period from the beginning of the fiscal year to the close of such
quarter, in each case in conformity with GAAP (except for footnote disclosures),
duly certified by the principal financial officer of Seller and (ii) if not
otherwise delivered to the Administrator pursuant to the Purchase and Sale
Agreement, the financial statements of LOL and its Subsidiaries prepared on a
consolidated basis, consisting of at least a balance sheet as at the close of
such quarter and statements of earnings for such quarter and for the period from
the beginning of the fiscal year to the close of such quarter, in each case in
conformity with GAAP (except for footnote disclosures) and fairly presenting the
consolidated financial position and results of operations of LOL and its
Subsidiaries for such month and period, duly certified by the principal
financial officer of LOL;
     (c) Annual Financial Statements. As soon as available and, in any event
within ninety (90) days after the end of each fiscal year, Seller will furnish
to the Administrator copies of (i) its financial statements, consisting of at
least a balance sheet of Seller for such year and statements of earnings and
cash flows, in each case in conformity with GAAP setting forth in each case in
comparative form corresponding figures from the preceding fiscal year, and
(ii) if not otherwise delivered to the Administrator pursuant to the Purchase
and Sale Agreement, the unqualified audited financial statements of LOL and its
Subsidiaries prepared on a consolidated basis, consisting of at least a balance
sheet of LOL and its Subsidiaries for such year and consolidated and
consolidating statements of earnings and cash flows, in each case in conformity
with GAAP, setting forth in each case in comparative form corresponding
consolidated figures from the preceding fiscal year, with all such statements
duly certified by independent certified public accountants of recognized
standing selected by LOL, together with copies of any and all letters, from such
accountants to LOL’s Board of Directors or any committee thereof;
     (d) Compliance Certificate. Together with each quarterly and annual
financial statement delivered in accordance with the preceding paragraphs, if
not otherwise delivered to the Administrator pursuant to the Purchase and Sale
Agreement, Seller will furnish to the Administrator the compliance certificate
to be delivered to it pursuant to Section 6.1(i)(iii) of the Purchase and Sale
Agreement.



--------------------------------------------------------------------------------



 



-23-

     (e) Termination Events. Each of Seller and Servicer will furnish to the
Administrator, as soon as possible and in any event within two (2) Business Days
after an officer of Seller or Servicer obtains actual knowledge of the
occurrence of each Termination Event and each Unmatured Termination Event, a
written statement of the principal financial officer or principal accounting
officer of Seller or Servicer, as the case may be, setting forth details of such
event and the action that Seller or Servicer, as the case may be, proposes to
take with respect thereto;
     (f) Material Adverse Effect; Litigation. Each of Seller and Servicer will
furnish to the Administrator, as soon as possible and, in any event within ten
(10) Business Days after Seller’s or LOL’s actual knowledge thereof, written
notice of (i) the occurrence of any event or condition which could reasonably be
expected to have a Material Adverse Effect, (ii) without limiting the foregoing
clause (i), any litigation, investigation or proceeding which may exist at any
time which could be reasonably expected to have a Material Adverse Effect and
(iii) any material adverse development in previously disclosed litigation;
     (g) Change in Credit and Collection Policies. Each of Seller and Servicer
will furnish to the Administrator, prior to its effective date, written notice
of any material change in any Credit and Collection Policy which changes shall
be reasonably acceptable to the Administrator;
     (h) Change in Name. Seller and Servicer will furnish to the Administrator,
at least thirty (30) days prior to any change in the Seller’s or Servicer’s
name, location or any other change requiring, or that might require, the
amendment of UCC financing statements, a notice setting forth such changes and
the effective date thereof; and
     (i) JP Morgan Credit Documents; Other Information.
     (i) To the extent not delivered to the Administrator pursuant to any other
provision of this Agreement or of the Purchase and Sale Agreement, Seller and
LOL will, at all times during which LOL is acting as an Originator or in any
other capacity hereunder or under any Transaction Document, request pursuant to
Section 6.1(i)(v) of the Purchase and Sale Agreement and deliver to the
Administrator copies of all financial information and reports delivered to the
agent or the lenders under the JP Morgan Credit Documents by or on behalf of LOL
pursuant to any such JP Morgan Credit Document.
     (ii) Each of Seller and Servicer will, at all times until the Final Payout
Date, furnish to the Administrator such other information with respect to the
Receivables or the condition or operations, financial or otherwise, of the
Servicer or Seller or any Originator as the Administrator may from time to time
reasonably request.
     SECTION 7.3. Negative Covenants. From the date hereof until the Final
Payout Date:



--------------------------------------------------------------------------------



 



-24-

     (a) Sales, Liens, Etc. Seller will not, except as otherwise provided herein
or in the Purchase and Sale Agreement, sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Lien
(except for statutory Liens on all Bank Equity Interests that Seller may now own
or hereafter acquire or be allocated in CoBank) upon or with respect to, any
Pool Asset or any interest therein. For the avoidance of doubt, Feed shall be
permitted to pledge its membership interests in Seller to secure Feed’s
obligations in respect of the JP Morgan Credit Documents.
     (b) Extension or Amendment of Receivables. Neither Servicer nor Seller
will, except as otherwise expressly permitted in Section 8.2(c), extend, amend,
defer or otherwise modify, or permit Servicer to extend, amend or otherwise
modify, the terms of any Pool Receivable; or amend, modify or waive, or permit
Servicer to amend, modify or waive, any term or condition of any Contract
related to a Pool Receivable.
     (c) Change in Business or Credit and Collection Policies. Neither Servicer
nor Seller will make any change in the character of its business or in any
Credit and Collection Policy, which change could materially impair the
collectibility of any Pool Receivable or otherwise materially adversely affect
the interests or remedies of the Administrator or the Purchasers under this
Agreement or any other Transaction Document.
     (d) Change in Payment Instructions to Obligors. Neither Servicer nor Seller
will add or terminate any bank as a Lockbox Bank or a lockbox bank or any
Lockbox Account or lockbox account from those referenced on Schedule 6.1(n) or
make any change, or permit any Lockbox Bank or lockbox bank to make any change,
in its instructions to Obligors regarding payments to be made to Seller or
Servicer or payments to be made to any Lockbox, Lockbox Bank, lockbox or lockbox
bank, unless the Administrator shall have received notice of such addition,
termination or change and duly executed copies of Lockbox Agreements with each
new Lockbox Bank or with respect to each new Lockbox or Lockbox Account, as the
case may be, or given its prior written consent, not to be unreasonably
withheld, to such addition, termination or change.
     (e) Mergers, Acquisitions, Sales, etc. Without the prior written consent of
the Administrator and the Required Purchasers, neither the Seller nor the
Servicer will enter into any merger or consolidation with or acquire all or
substantially all of the capital stock or assets of any Person (whether in one
transaction or in a series of transactions), except that: (i) any Person (other
than the Seller or any Originator) may merge with and into the Servicer provided
that the Servicer is the surviving entity; or (ii) the Servicer may merge with
or acquire all of the capital stock of or all or substantially all of the assets
of any other Person provided that the Servicer is the surviving entity, provided
that, in each such case, prior to and immediately after giving effect thereto,
no Termination Event or Unmatured Termination Event shall exist.
     (f) Deposits to Special Accounts. Neither Servicer nor Seller will deposit
or otherwise credit, or cause or permit to be so deposited or credited, to any
Lockbox or Lockbox Account cash or cash proceeds (including, without limitation,
proceeds of any Reconveyed Receivable or other receivable of Seller, any
Originator or any other Person) other than Collections of Pool Receivables.
     (g) Other Businesses. Seller will not (i) engage in any business other than
the transactions contemplated by the Transaction Documents; (ii) incur any
indebtedness, obligation, liability or contingent obligation of any kind other
than pursuant to this Agreement or the Purchase and Sale Agreement (including
the SPV Purchaser Notes issued pursuant thereto); or (iii) form any new
Subsidiary or make any investments in any other Person (except for investments
in CoBank to the extent required by Section 7.1(k)).



--------------------------------------------------------------------------------



 



-25-

     (h) Certificate of Formation; Purchase and Sale Agreement. Seller will not
amend, modify, terminate, revoke or waive any provision of its certificate of
formation, limited liability company agreement, any SPV Purchaser Note or the
Purchase and Sale Agreement.
     (i) Restricted Payments. Seller will not declare or make any dividend or
other distributions to any of its shareholders, redeem or purchase any of its
capital stock or make any loan or other payments to any of its shareholders or
Affiliates (other than (1) payments of the purchase price of Receivables and
payments under the SPV Purchaser Notes, each as set forth in the Purchase and
Sale Agreement, (2) the turn-over of Collections of Reconveyed Receivables to
Servicer as set forth in the Purchase and Sale Agreement, (3) payment of the
Servicer’s Fee so long as LOL is the Servicer and (4) payment of reasonable
management fees and reimbursement of reasonable expenses of Servicer incurred in
connection with managing Seller, so long as such fees and expenses are in an
amount not in excess of those that would be paid in a similar arms’-length
transaction) unless, in each case, no Termination Event or Unmatured Termination
Event has occurred and is continuing or would result therefrom.
     (j) Change of Name or Location. Seller will not change its name or the
location of its principal place of business or chief executive office or its
organizational structure, unless Seller has given the Administrator at least
thirty (30) days’ prior notice thereof, and has taken all steps necessary or
advisable under the UCC to continue the perfection and priority of the
Administrator’s and each Purchaser’s interest in the Pool Assets.
     SECTION 7.4. Separate Existence. Each of Seller and Servicer hereby
acknowledges and agrees that the Purchasers and the Administrator are entering
into the transactions contemplated by this Agreement and the other Transaction
Documents in reliance upon Seller’s identity as a legal entity separate from
Feed and the other Originators. Therefore, from and after the date hereof, each
of Seller and LOL shall take all steps specifically required by this Agreement
or reasonably required by the Required Purchasers or the Administrator to
continue Seller’s identity as a separate legal entity and to make it apparent to
third Persons that Seller is an entity with assets and liabilities distinct from
those of Feed and the other Originators and any other Person, and is not a
division of Feed, any other Originator or any other Person. Without in any way
limiting the generality of the foregoing and in addition to and consistent with
the other covenants set forth herein, Seller and LOL shall take such actions as
shall be required in order that:
     (a) Seller will be a limited purpose limited liability company whose
primary activities are restricted in its certificate of formation to purchasing
or otherwise acquiring from Originators, owning, holding, granting security
interests, or selling interests, in Pool Assets, entering into agreements for
the selling and servicing of the Receivables Pool, and conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities. Seller shall observe all company procedures required by it
certificate of organization, its limited liability company agreement and the
limited liability law of the State of Delaware. All distributions of Seller will
be paid and declared in accordance with the law of the State of Delaware;



--------------------------------------------------------------------------------



 



-26-

     (b) Seller shall not engage in any business or activity, or incur any
indebtedness or liability other than as expressly permitted by the Transaction
Documents;
     (c) The business and affairs of Seller are and will be managed by or under
the direction of Seller’s Board of Managers. Seller at all times will ensure
that the Board of Managers duly authorizes all company actions requiring
authorization by its Board of Managers. When necessary, Seller will obtain
proper authorization from Feed as its sole member for company action. The
officers and managers of Seller shall make decisions with respect to the
business and daily operations of Seller independent of and not dictated by Feed
or any other Originator. In addition, Seller shall ensure that its officers and
managers will adhere to all statutes, rules, by-laws or other obligations
regarding conflicts of interest and participation in decision-making by officers
and managers who may have a conflict of interest with respect to the subject
matter of the decision;
     (d) Not fewer than one (1) member of Seller’s Board of Managers shall be an
Independent Manager. The certificate of formation of Seller shall provide that
(i) Seller’s Board of Managers shall not approve, nor take any other action to
cause the filing of, a voluntary bankruptcy petition or a merger or dissolution
with respect to Seller unless the Independent Manager shall approve the taking
of such action in writing prior to the taking of such action and (ii) such
provision cannot be amended without the prior written consent of the Independent
Manager;
     (e) The Independent Manager shall not at any time serve as a trustee in
bankruptcy for Seller, Feed, any other Originator or any other Affiliate
thereof;
     (f) Any employee, consultant or agent of Seller will be compensated from
Seller’s funds for services provided to Seller. Seller will not engage any
agents other than its attorneys, auditors and other professionals, and a
Servicer as contemplated by this Agreement for the Receivables Pool, which
Servicer will be fully compensated for its services by payment of the Servicer’s
Fee and a manager, which manager will be fully compensated from Seller’s funds;
     (g) Seller will not incur any material indirect or overhead expenses for
items shared with Feed (or any other Originator or Affiliate thereof) which are
not reflected in the Servicer’s Fee. To the extent, if any, that Seller (or any
other Affiliate thereof) shares items of expenses not reflected in the
Servicer’s Fee or the manager’s fee, such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered, it
being understood that Feed shall pay all expenses relating to the preparation,
negotiation, execution and delivery of the Transaction Documents, including,
without limitation, legal and other fees;
     (h) Seller will pay fair market rent for any office space shared with any
Originator and a fair share of any overhead costs. Seller’s operating expenses
will not be paid by Feed, any other Originator or any Affiliate thereof. Seller
shall pay from its own separate assets all material liabilities incurred by it,
including the wages and salaries of its officers and all material administrative
expenses. Seller will reimburse the applicable Originator for its allocable
portions of any shared expenses;



--------------------------------------------------------------------------------



 



-27-

     (i) Seller will have its own stationery and an address and telephone number
separate and distinct from the address and telephone number of any of the
Originators. Seller will continue to conduct its business solely in its own name
so as not to mislead others as to the identity of Seller. All oral and written
communications, including without limitation letters, invoices, purchase orders,
contracts, statements and applications, shall be made solely in the name of
Seller if related to Seller, or an Originator if related to such Originator, and
shall not be made in the name of Seller if related to an Originator or the name
of an Originator if related to Seller;
     (j) Seller maintains and will maintain separate corporate records,
documents and books of accounting from those of Feed, any other Originator or
any other entity, and keeps and will keep correct and complete books and records
of account and minutes of the meetings and other proceedings of its members and
the Board of Managers;
     (k) Seller will maintain separate financial statements from the
Originators. All financial statements of LOL, Feed or any Affiliate thereof that
are Consolidated to include Seller will contain appropriate footnotes or will
otherwise disclose that (A) the Receivables and Related Rights have been sold
(or contributed) to Seller pursuant to the Purchase and Sale Agreement, and
(B) Seller is a separate entity with creditors who have received security
interests in Seller’s assets;
     (l) Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of Feed, any other Originator or any
other Affiliate thereof;
     (m) Seller will strictly observe corporate formalities in its dealings with
Feed, the other Originators or any Affiliates thereof, and funds or other assets
of Seller will not be commingled with those of Feed, any other Originator or any
Affiliate thereof. Seller shall not maintain joint bank accounts or other
depository accounts to which Feed, any other Originator or any Affiliate thereof
(other than Feed in its capacity as Servicer) has independent access;
     (n) Seller will maintain arms’-length relationships with Feed, each other
Originator and any Affiliate thereof. Any Person that renders or otherwise
furnishes services to Seller will be compensated by Seller at market rates for
such services it renders or otherwise furnishes to Seller. Neither Seller nor
Feed will guaranty, assume any obligations of or will hold itself out to be
responsible for the debts of or the decisions or actions respecting the daily
business and affairs of (i) in the case of Seller, Feed or any other Originator
and (ii) in the case of Feed, Seller. Seller and Feed will immediately correct
any known misrepresentation with respect to the foregoing, and they will not
operate or purport to operate as an integrated single economic unit with respect
to each other or in their dealing with any other entity; and
     (o) Seller (i) will act solely in its own name and through its duly
authorized officers or agents in the conduct of its businesses, (ii) will take
no action which may mislead third parties as to the separate corporate
identities and separate assets and liabilities of each Originator and Seller,
and (iii) will have and utilize its own invoices and letterhead separate from
any Originator.



--------------------------------------------------------------------------------



 



-28-

     Without limiting the foregoing, LOL and Seller agree to take all actions
necessary to ensure that the corporate separateness assumptions, statements and
representations set forth in Exhibit 7.4 attached hereto are and shall at all
times remain true and correct.
ARTICLE VIII. ADMINISTRATION AND COLLECTION
     SECTION 8.1. Designation of Servicer and Sub-Servicers.
     (a) LOL as Initial Servicer. The servicing, administering and collection of
the Pool Receivables shall be conducted by the Person designated as Servicer
hereunder (the term “Servicer”, as used herein, shall include any such successor
Servicer) from time to time in accordance with this Section 8.1. Until the
Administrator gives to LOL a Successor Notice, LOL is hereby designated as, and
hereby agrees to perform the duties and obligations of, Servicer pursuant to the
terms hereof. By execution hereof, the Servicer hereby designates each of Purina
Mills and Feed, and each of Purina Mills and Feed hereby accepts its designation
as, a Sub-Servicer.
     (b) Successor Notice; Servicer Transfer Events. Upon LOL’s receipt of
notice from the Administrator of the Administrator’s designation of a new
Servicer (a “Successor Notice”), LOL agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrator reasonably
believes will facilitate the transition of the performance of such activities to
the new Servicer, and the new Servicer shall assume each and all of LOL’s
obligations to service and administer such Pool Receivables, on the terms and
subject to the conditions herein set forth, and LOL and each of the
Sub-Servicers shall use its best efforts to assist the new Servicer in assuming
such obligations. The Administrator agrees not to give LOL a Successor Notice
until after the occurrence and during the continuance of a Servicer Default or a
Termination Event (any such Servicer Default or Termination Event being herein
called a “Servicer Transfer Event”), in which case such Successor Notice may be
given at any time in the Administrator’s discretion. Any successor Servicer
designated by the Administrator pursuant to this Section 8.1 must be either:
(1) CoBank or an Affiliate; (2) a recognized commercial entity that regularly
engages in the business of accounts receivable collections and servicing on a
fee basis or (3) so long as LOL does not object for substantial substantive
commercial reasons, any other Person named by CoBank.
     (c) Resignation. LOL acknowledges that the Administrator and the Purchasers
have relied on LOL’s agreement to act as Servicer hereunder in making their
decision to execute and deliver this Agreement. Accordingly, LOL agrees that it
will not voluntarily resign as Servicer.
     (d) Subcontracts. Servicer may, with the prior consent of the
Administrator, subcontract with any Person for servicing, administering or
collecting the Pool Receivables (each, a “Sub-Servicer”); provided that (i) such
Sub-Servicer shall agree in writing to perform the duties and obligations of the
Servicer pursuant to the terms hereof; (ii) Servicer shall remain primarily
liable for the performance of the duties and obligations of Servicer pursuant to
the terms hereof, (iii) Seller, the Administrator and the Purchasers shall have
the right to look solely to the Servicer for performance, (iv) any such
subcontract may be terminated at the option of the Administrator upon the
occurrence of a Servicer



--------------------------------------------------------------------------------



 



-29-

Transfer Event, but in any event shall be terminated automatically and without
necessity of additional notice in the event the Administrator shall give to LOL
a Successor Notice, and (v) Servicer shall, and by its execution hereof does,
unconditionally guaranty the payment and performance of any and all obligations
and liabilities of the Sub-Servicers (or any Sub-Servicer) and any other Person
designated by the Servicer under this Section 8.1(d) for servicing,
administering or collecting the Pool Receivables.
     (e) Servicing Programs. In the event that Servicer uses any software
program in servicing the Pool Receivables that it licenses from a third party,
Servicer shall use its reasonable efforts to obtain whatever licenses or
approvals are necessary to allow the Administrator or the new Servicer to use
such program.
     SECTION 8.2. Duties of Servicer.
     (a) Appointment; Duties in General. Each of Seller, the Purchasers and the
Administrator hereby appoints Servicer as its agent, as from time to time
designated pursuant to Section 8.1, to enforce its rights and interests in and
under the Pool Assets. Servicer shall take or cause to be taken all such actions
as may be necessary or advisable to collect each Pool Receivable from time to
time, all in accordance with Applicable Law, with reasonable care and diligence
and in accordance with each applicable Credit and Collection Policy.
     (b) Allocation of Collections; Segregation. Servicer shall set aside (or,
if applicable, otherwise provide for its availability on the next Settlement
Date) for the account of Seller and the Purchasers their respective Pro Rata
Shares of the Collections of Pool Receivables in accordance with Section 1.3.
Servicer shall segregate and deposit in immediately available funds into the
Administrator’s Account, the Purchasers’ Share of Collections (to the extent
required to be deposited therein pursuant to Section 1.3), not later than the
second (2nd) Business Day following receipt by Servicer of such Collections.
     (c) Modification of Receivables. So long as no Termination Event or
Unmatured Termination Event shall have occurred and be continuing, Servicer may
(i) in accordance with any applicable Credit and Collection Policy or with the
Administrator’s prior written consent, extend the time for payment of any
Defaulted Receivable (but in no event to a date later than sixty (60) days from
the date of the original invoice) provided that the aggregate Unpaid Balance of
all Pool Receivables that have been extended during any Settlement Period, shall
not exceed two percent (2%) of the aggregate Unpaid Balance of all Pool
Receivables as at the Cut-Off Date for such Settlement Period and (ii) adjust
the Unpaid Balance of any Receivable to reflect the reductions or cancellations
described in the first sentence of Section 3.2(a).
     (d) Documents and Records. Seller shall deliver to Servicer, and Servicer
shall hold in trust for Seller and the Purchasers in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) that evidence or relate to Pool
Receivables.
     (e) Servicer Reports; Certain Duties to Seller. Servicer shall prepare and
timely deliver to the Administrator the Servicer Reports and the Monthly Reports
in accordance with Sections 3.1(a) and 7.2(a), respectively. In addition,
Servicer shall, as soon as practicable



--------------------------------------------------------------------------------



 



-30-

following receipt, turn over to Seller the collections of any receivable which
is not a Pool Receivable. Seller hereby directs Servicer to pay any collections
of any Reconveyed Receivable directly to the related Originator to be applied
pursuant to the Purchase and Sale Agreement. Servicer shall, as soon as
practicable upon demand, deliver to Seller copies of documents, instruments and
records in its possession that evidence or relate to Pool Receivables.
     (f) Termination. Servicer’s authorization under this Agreement shall
terminate upon the Final Payout Date.
     (g) Power of Attorney. Seller hereby grants to Servicer an irrevocable
power of attorney, with full power of substitution, coupled with an interest, to
take in the name of Seller all steps which are necessary or advisable to
endorse, negotiate or otherwise realize on any writing or other right of any
kind held or transmitted by Seller or transmitted or received by the Purchasers
(whether or not from Seller) in connection with any Receivable. Notwithstanding
anything to the contrary contained herein, the Administrator may direct the
Servicer to commence or settle any legal action to enforce collection of any
Pool Receivable or to foreclose upon or repossess any Related Security;
provided, however, that no such direction may be given unless either (i) a
Termination Event has occurred or (ii) the Administrator believes is good faith
that failure to commence, settle, or effect such legal action, foreclosure or
repossession, could adversely affect Receivables constituting a material portion
of the Pool Receivables.
     (h) Servicer Default. The occurrence of either of the following shall
constitute a “Servicer Default”:
     (i) At any time while LOL is acting as Servicer hereunder, LOL shall fail
to comply with any of the financial covenants in the JP Morgan Credit Documents
on or as of any date on or as of which such compliance is required under the
applicable JP Morgan Credit Document(s), in each case as in effect on the
Initial Purchase Date; or
     (ii) An event of default shall occur under and continue to exist beyond any
grace or cure period applicable thereto under any instrument or agreement
evidencing, securing or providing for the issuance of indebtedness for borrowed
money in excess of $10,000,000 (then outstanding) of, or guaranteed by, LOL or
any Subsidiary, which event of default is either a payment default or has
resulted in acceleration of the maturity of such indebtedness; or any default
under any agreement or instrument relating to the purchase of receivables at any
one time outstanding in excess of $10,000,000 of LOL or any Subsidiary thereof
(other than this Agreement), if the effect of such default is to terminate, or
permit the termination of, the commitment of any party to such agreement or
instrument to purchase receivables or the right of LOL or such Subsidiary to
reinvest in receivables the principal amount paid by any party to such agreement
or instrument for an interest in receivables; or if Servicer (or any
Sub-Servicer) shall fail to make any payment in respect of any Indebtedness of
Servicer (or any Sub-Servicer), as the case may be, having a principal amount in
excess of $10,000,000 as of the date of such failure, and such failure to make
such payment shall continue for more than the grace period, if any, applicable
thereto or otherwise shall entitle the holder of such Indebtedness to accelerate
the Servicer’s (or Sub-Servicer’s) obligations thereunder; or



--------------------------------------------------------------------------------



 



-31-

     (iii) An event or circumstance which would give rise to a Termination Event
(as opposed to an Unmatured Termination Event) shall have occurred and be
continuing, regardless of whether a Termination Event is declared.
     SECTION 8.3. Rights of Administrator.
     (a) Notice to Obligors. At any time after the occurrence and during the
continuance of a Termination Event or a LOL Downgrade, the Administrator may
notify the Obligors of Pool Receivables, or any of them, of the ownership of the
Receivable Interest by the Administrator, for the benefit of the Purchasers.
     (b) Notice to Lockbox Banks. At any time following the earlier to occur of
(i) the occurrence and continuance of a Termination Event, and (ii) the
commencement of the Termination Period, the Administrator is hereby authorized
to give notice to the Lockbox Banks, as provided in the Lockbox Agreements, of
the transfer to the Administrator of dominion and control over the Lockboxes and
Lockbox Accounts. Seller hereby transfers to the Administrator the exclusive
dominion and control over such Lockboxes and Lockbox Accounts, and shall take
any further action that the Administrator may reasonably request to effect such
transfer. Any proceeds of Pool Receivables received by the Seller, Servicer or
any Sub-Servicer thereafter shall be sent immediately to the Administrator.
     (c) Rights on Servicer Transfer Event. At any time following the
designation of a Servicer other than LOL or another Originator pursuant to
Section 8.1 or during the occurrence and continuance of a LOL Downgrade:
     (i) The Administrator may direct the Obligors of Pool Receivables, or any
of them, to pay all amounts payable under any Pool Receivable directly to the
Administrator or its designee;
     (ii) Pursuant to Section 8.2(d)(ii) of the Purchase and Sale Agreement, the
Administrator may instruct the Originators to give notice of such ownership to
each said Obligor and direct that payments be made directly to the Administrator
or its designee;
     (iii) LOL and Seller shall, at the Administrator’s request, (A) assemble
all of the documents, instruments and other records (including, without
limitation, computer programs (subject to licensing restrictions), tapes and
disks which evidence the Pool Receivables and the related Contracts and Related
Security, or which are otherwise necessary or desirable to collect such Pool
Receivables and make the same available to the Administrator at a place selected
by the Administrator, and (B) segregate all cash, checks and other instruments
received by it from time to time constituting Collections in a manner acceptable
to the Administrator and promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrator; and
     (iv) Seller and each of the Purchasers hereby authorizes the Administrator,
and grants to the Administrator an irrevocable power of attorney, to take any
and all steps in Seller’s name and on behalf of Seller and the Purchasers which
are necessary or



--------------------------------------------------------------------------------



 



-32-

desirable, in the reasonable determination of the Administrator, to collect all
amounts due under any and all Pool Receivables including, without limitation,
endorsing Seller’s name on checks and other instruments representing Collections
and enforcing such Pool Receivables and the related Contracts.
     SECTION 8.4. Responsibilities of Seller. Anything herein to the contrary
notwithstanding:
     (a) Contracts. Seller shall perform, or cause an Originator to perform
under the Purchase and Sale Agreement, all of its obligations under the
Contracts related to the Pool Receivables and under the other agreements related
thereto to the same extent as if the Receivable Interest had not been sold
hereunder, and the exercise by the Administrator or its designee of its rights
hereunder shall not relieve Seller from such obligations.
     (b) Limitation of Liability. Neither the Administrator nor any of the
Purchasers shall have any obligation or liability with respect to any Pool
Receivables, the related Contracts or any other related agreements, nor shall
any of them be obligated to perform any of the obligations of Seller or any
Originator thereunder.
     SECTION 8.5. Further Action Evidencing Purchases and Reinvestments.
     (a) Further Assurances. The Seller shall, at its expense, take all action
necessary or desirable to establish and maintain, free and clear of any Lien, a
valid and enforceable first-priority perfected undivided percentage ownership
interest, to the extent of the Receivable Interest, in the Pool Assets in favor
of the Administrator, for the benefit of the Purchasers. Without limiting the
generality of the foregoing, Seller will, upon the request of the Administrator
or its designee, execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to evidence or perfect the interest
described in the previous sentence.
     (b) Data Processing Records. Each of LOL and Seller will mark its master
data processing records evidencing the Pool Receivables with a legend,
acceptable to the Administrator, evidencing that the Receivable Interest has
been sold in accordance with this Agreement.
     (c) Additional Financing Statements; Performance by Administrator. Seller
hereby authorizes the Administrator or its designee to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any portion of the Receivable Interest now existing
or hereafter arising in the name of Seller. If Seller or LOL fails to perform
any of its agreements or obligations under this Agreement, the Administrator or
its designee may (but shall not be required to), after notice to Seller or LOL
and a reasonable opportunity for Seller or LOL to perform (unless immediate
action is reasonably required to protect the interests of the Administrator or
the Purchasers), itself perform, or cause performance of, such agreement or
obligation, and the expenses of the Administrator or its designee incurred in
connection therewith shall be payable by Seller or LOL as the case may be.



--------------------------------------------------------------------------------



 



-33-

     (d) Continuation Statements; Opinion. Without limiting the generality of
subsection (c), Seller will, not earlier than six (6) months and not later than
three (3) months prior to the fifth (5th) anniversary of the date of filing of
each financing statement filed pursuant to this Agreement or the Existing
Receivables Purchase Agreement or in connection with any Purchase hereunder or
thereunder, unless the Final Payout Date shall have occurred: (i) execute and
deliver and file or cause to be filed an appropriate continuation statement with
respect to such financing statement; and (ii) deliver or cause to be delivered
to the Administrator an opinion of the counsel for Seller, in form and substance
reasonably satisfactory to the Administrator, confirming and updating the
opinion delivered pursuant to Section 5.1(f) with respect to perfection and
otherwise to an enforceable and perfected ownership or security interest,
subject to no other liens of record except as provided herein or otherwise
permitted hereunder.
     SECTION 8.6. Application of Collections. Any payment by an Obligor in
respect of any indebtedness owed by it to Seller shall, except as otherwise
specified by such Obligor, required by the underlying Contract or law or unless
the Administrator instructs otherwise, be applied, first, as a Collection of any
Pool Receivable or Receivables then outstanding of such Obligor in the order of
the age of such Pool Receivables, starting with the oldest of such Pool
Receivable and, second, to any other indebtedness of such Obligor.
ARTICLE IX. SECURITY INTEREST
     SECTION 9.1. Grant of Security Interest. To secure all obligations of
Seller owing to the Secured Parties arising in connection with this Agreement
and each other Transaction Document, whether now or hereafter existing, due or
to become due, direct or indirect, or absolute or contingent, including, without
limitation, all Indemnified Amounts, payments on account of Collections of Pool
Receivables received or deemed to be received and fees due under the Transaction
Documents, Seller hereby assigns and grants to Administrator, for the benefit of
the Secured Parties, a security interest in all of Seller’s right, title and
interest (including specifically, but without limitation, any undivided interest
retained by Seller hereunder) now or hereafter existing in, to and under all the
Pool Assets. In connection with the foregoing, Seller hereby acknowledges and
agrees that Administrator shall be entitled at any time to enforce the Seller’s
rights under the Purchase and Sale Agreement.
     SECTION 9.2. Further Assurances. The provisions of Section 8.5 shall apply
to the security interest granted under Section 9.1 as well as to the Purchases,
Reinvestments and the Receivable Interest hereunder.
     SECTION 9.3. Remedies. Upon the occurrence and during the continuance of a
Termination Event, the Administrator and the Purchasers shall have, with respect
to the collateral granted pursuant to Section 9.1, and in addition to all other
rights and remedies available to the Purchasers or the Administrator under this
Agreement, each of the other Transaction Documents or other Applicable Law, all
the rights and remedies of a secured party upon default under the UCC.
ARTICLE X. TERMINATION EVENTS
     SECTION 10.1. Termination Events. The following events shall be
“Termination Events” hereunder:



--------------------------------------------------------------------------------



 



-34-

     (a) (i) Servicer (if LOL or any Affiliate is the Servicer) or any
Sub-Servicer shall fail to perform or observe any material term, covenant or
agreement that is an obligation of Servicer hereunder (other than as referred to
in clause (ii) next following) and such failure shall remain unremedied for more
than seven (7) Business Days, or (ii) Seller or Servicer (if LOL or its
Affiliate is Servicer) shall fail to make any payment of Capital or Yield within
two (2) Business Days, or, in the case of any other payment or deposit required
to be made by it hereunder, within five (5) Business Days, of when first due and
payable hereunder; or
     (b) Any representation or warranty made or deemed to be made by Seller,
LOL, individually or in its capacity as Servicer, or any other Originator, under
or in connection with this Agreement, any other Transaction Document, or any
Servicer Report, Monthly Report or other information or report delivered
pursuant hereto shall prove to have been false or incorrect in any material
respect when made and, but only to the extent such breached representation or
warranty is susceptible to cure, shall remain uncured for ten (10) Business
Days; or
     (c) Seller, LOL (other than in its capacity as Servicer) or any other
Originator shall fail to perform or observe any other term, covenant or
agreement contained in (i) this Agreement; (ii) any other Transaction Document
or (iii) any other material agreement with, or other undertaking in favor of,
CoBank or any of the Purchasers, to be performed or observed on the part of
Seller, LOL or such Originator (as the case may be) and any such failure shall
remain unremedied for fifteen (15) Business Days after written notice thereof
shall have been given by the Administrator, CoBank or such Purchaser, as the
case may be, to the applicable non-performing party (but, in the case of clause
(iii) only, only to the extent such failure would result in the occurrence of a
Material Adverse Effect); or
     (d) Seller or any Originator shall fail to make any payment in respect of
any Indebtedness having an aggregate principal (or equivalent) amount in excess
of $5,000,000, when and as the same shall become due and payable (giving effect
to any applicable grace or cure periods); or
     (e) Any event or condition occurs that results in any Indebtedness of
Seller or any Originator having an aggregate principal (or equivalent) amount in
excess of $5,000,000 becoming due prior to its scheduled maturity or that
requires the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; or
     (f) There shall occur a Servicer Default; or
     (g) This Agreement or any Purchase or any Reinvestment pursuant to this
Agreement shall for any reason (other than pursuant to the terms hereof)
(i) cease to create, or the Receivable Interest shall for any reason cease to
be, a valid and enforceable perfected undivided percentage ownership interest,
to the extent of the Receivable Interest, in each Pool Asset, free and clear of
any other Lien or (ii) cease to create with respect to the items described in
Section 9.1, or the interest of the Administrator (for the benefit of the
Purchasers) with respect to such items shall cease to be, a valid and
enforceable first-priority perfected security interest, free and clear of any
other Lien; or



--------------------------------------------------------------------------------



 



-35-

     (h) An Event of Bankruptcy shall have occurred and remain continuing with
respect to Seller, LOL, or any other Originator; or
     (i) The 12-month rolling average Sales Based Dilution Ratio for any Cut-Off
Date exceeds ten percent (10%); or
     (j) The 12-month rolling average Sales Based Default Ratio for any Cut-Off
Date exceeds six percent (6%); or
     (k) The monthly Sales Based Default Ratio for any Cut-Off Date exceeds ten
percent (10%); or
     (l) On any Settlement Date or any Purchase Date, after giving effect to the
payments or distributions made (or, in the case of any Payment Date, after
giving pro forma effect to such payments or distributions to be made as of the
next succeeding Settlement Date, as specified in Section 3.1(c)) under
Section 3.1(c), the Receivable Interest exceeds the Allocation Limit; or
     (m) The 12-month rolling average Sales Based Delinquency Ratio for any
Cut-Off Date is greater than six percent (6%); or
     (n) The monthly Sales Based Delinquency Ratio for any Cut-Off Date exceeds
ten percent (10%); or
     (o) There shall remain in force, undischarged, unsatisfied and unstayed,
for more than five (5) Business Days with respect to the Seller or thirty
(30) days with respect to LOL or any other Originator, as applicable, whether or
not consecutive, any final judgment against the Seller, LOL or any other
Originator, or any of their respective properties or assets, that, individually
or taken together with all other final judgments so undischarged, unsatisfied
and unstayed against any such Person or Persons or any of their respective
assets or properties has caused, or has a reasonable possibility of causing, a
Material Adverse Effect; or
     (p) (a) LOL shall cease to own at least eighty percent (80%) of the equity
interests in Feed, (b) Feed shall cease to own at least eighty percent (80%) of
the equity interests in Purina, (c) Feed shall cease to own one hundred percent
(100%) of the equity interests in Seller, or (d) LOL is subject to a Change in
Control; or
     (q) The Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Internal Revenue Code with regard to any of the assets of
Seller, LOL or any other Originator and such Lien shall not have been stayed or
bonded in a manner satisfactory in the sole discretion of the Administrator, or
released within ten (10) Business Days, or the Pension Benefit Guaranty
Corporation shall file notice of a Lien pursuant to Section 4068 of the Employee
Retirement Income Security Act of 1974 with regard to any of the assets of
Seller, LOL or any other Originator and such Lien shall not have been released
within five (5) Business Days; or
     (r) There shall exist any other event or occurrence that has caused, or
could reasonably be anticipated to cause, a Material Adverse Effect; or



--------------------------------------------------------------------------------



 



-36-

     (s) Seller’s net worth is less than $1,000,000 at any time; or
     (t) The Credit Agreement described in the definition of “JP Morgan Credit
Documents,” or any replacement credit facility acceptable to the Administrator,
shall have been terminated or shall otherwise cease to be in full force and
effect; or
     (u) Any Originator elects at any time not to sell or contribute Receivables
to Seller in accordance with Section 1.2(b) of the Purchase and Sale Agreement.
     SECTION 10.2. Remedies.
     (a) Optional Liquidation. Upon the occurrence of a Termination Event (other
than a Termination Event described in subsection (h) of Section 10.1), the
Administrator shall, at the request, or may with the consent, of the Required
Purchasers, by notice to Seller, declare the Purchase Termination Date to have
occurred and the Termination Period to have commenced.
     (b) Automatic Liquidation. Upon the occurrence of a Termination Event
described in subsection (h) of Section 10.1, the Purchase Termination Date shall
occur and the Termination Period shall commence automatically.
     (c) Additional Remedies. Upon any Purchase Termination Date occurring
pursuant to this Section 10.2, no Purchases or Reinvestments thereafter will be
made, and the Administrator and each of the Purchasers shall have, in addition
to all other rights and remedies under this Agreement or otherwise, all other
rights and remedies provided under the UCC of each applicable jurisdiction and
other Applicable Law, which rights shall be cumulative.
ARTICLE XI. THE ADMINISTRATOR
     SECTION 11.1. Authorization.
     (a) The Administrator is authorized to take such action on behalf of each
of the Purchasers and to exercise all such powers as are hereunder and under any
of the other Transaction Documents and any related documents delegated to the
Administrator, together with such powers as are reasonably incident thereto;
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Administrator. In addition
to the foregoing, the Administrator is hereby expressly authorized and directed
by each of the Purchasers to enter into the Intercreditor Agreement for and on
behalf of such Purchaser.
     (b) The relationship between the Administrator and each of the Purchasers
is that of an independent contractor. The use of the term “Administrator” is for
convenience only and is used to describe, as a form of convention, the
independent contractual relationship between the Administrator and each of the
Purchasers. Nothing contained in this Agreement nor the other Transaction
Documents shall be construed to create an agency, trust or other fiduciary
relationship between the Administrator and any of the Purchasers.



--------------------------------------------------------------------------------



 



-37-

     (c) As an independent contractor empowered by the Purchasers to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Transaction Documents, the Administrator is nevertheless a
“representative” of the Purchasers, as that term is defined in Article 1 of the
UCC, for purposes of actions for the benefit of the Purchasers and the
Administrator with respect to all collateral security and other matters
contemplated by the Transaction Documents that are or may be governed by or
subject to the UCC. Such actions include the designation of the Administrator as
“secured party”, “mortgagee” or the like on all financing statements and other
documents and instruments, whether recorded or otherwise, relating to the
attachment, perfection, priority or enforcement of any security interests
intended to secure the payment or performance of any of the obligations arising
under the Transaction Documents, all for the benefit of the Purchasers and the
Administrator.
     (d) The Administrator may exercise its powers and execute its duties by or
through employees or agents and shall be entitled to take, and to rely on,
advice of counsel concerning all matters pertaining to its rights and duties
under this Agreement and the other Transaction Documents. The Administrator may
utilize the services of such Persons as the Administrator in its sole discretion
may reasonably determine, and all reasonable fees and expenses of any such
Persons shall be paid by the Seller as contemplated by Section 14.5 hereof.
     SECTION 11.2. Administrator’s Reliance, Etc. The Administrator and its
directors, officers, agents or employees shall not be liable for any action
taken or omitted to be taken by it or them under or in connection with the
Transaction Documents (including, without limitation, the servicing,
administering or collecting of Pool Receivables as Servicer pursuant to Section
8.1), except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Administrator: (a) may
consult with legal counsel (including counsel for Seller), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to the Purchasers or any other holder of any interest in Pool
Receivables and shall not be responsible to the Purchasers or any such other
holder for any statements, warranties or representations made in or in
connection with any Transaction Document; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Transaction Document on the part of Seller, LOL,
or any other Originator or to inspect the property (including the books and
records) of Seller, LOL, or any other Originator; (d) shall not be responsible
to the Purchasers or any other holder of any interest in Pool Receivables for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of any Transaction Document; and (e) shall incur no liability under or
in respect of this Agreement by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
facsimile or telex) believed by it to be genuine and signed or sent by the
proper party or parties.
     SECTION 11.3. CoBank and Affiliates. Each of Seller and LOL hereby
acknowledges and agrees that CoBank and any of its Affiliates may generally
engage in any kind of business with Seller, LOL, any other Originator or any
Obligor, any of their respective Affiliates and any Person who may do business
with or own securities of Seller, LOL, any other Originator or any Obligor or
any of their respective Affiliates, all as if CoBank were not the Administrator,
and without any duty to account therefor to the Purchasers or any other holder
of an interest in Pool Receivables.



--------------------------------------------------------------------------------



 



-38-

ARTICLE XII. ASSIGNMENT OF AND PARTICIPATIONS IN PURCHASERS’ INTERESTS
     SECTION 12.1. Restrictions on Assignments; Impact on Patronage.
     (a) (i) Neither Seller nor LOL may assign its rights, or delegate its
duties, hereunder or any interest herein without the prior written consent of
the Administrator. No Purchaser may assign its rights hereunder (although it may
delegate its duties hereunder as expressly indicated herein) or the Receivable
Interest (or any portion thereof) to any Person without the prior written
consent of Seller, which consent shall not be unreasonably withheld or delayed;
provided, however, that upon written notice to Seller, the Servicer and the
Administrator, any Purchaser may assign all of its rights and interests in the
Transaction Documents, together with all its interest in the Receivable
Interest, to (A) any other Purchaser or any Affiliate thereof, or (B) to any
“bankruptcy remote,” special purpose entity the business of which is
administered by any other Purchaser or any Affiliate thereof, so long as such
entity has the ability to fund the Receivable Interest. If any Purchaser
notifies Seller and LOL that it has decided to assign its rights and delegate
its duties hereunder, in compliance with the foregoing provisions of this
subsection (a)(i), Seller and LOL hereby agree to enter into such amendments
hereto and to the other Transaction Documents as the Administrator may
reasonably request to reflect such assignment and delegation.
     (ii) With respect to any patronage payments, each of Seller and the
Servicer acknowledges and agrees that:
     (A) only that portion of the Capital represented by CoBank’s individual Pro
Rata Share that is retained by CoBank for its own account is entitled to
patronage distributions in accordance with CoBank’s bylaws and its practices and
procedures related to patronage distributions; and
     (B) any patronage, or similar, payments to which Seller or the Servicer is
entitled on account of its ownership of Bank Equity Interests or otherwise will
not be based on any portion of CoBank’s interest in the Capital in which CoBank
has at any time granted a participation interest.
     (b) Seller agrees to advise the Administrator, within ten (10) Business
Days after written notice to Seller, of any proposed assignment by any Purchaser
of the Receivable Interest (or any portion thereof) not otherwise permitted
under Section 12.1(a) of Seller’s consent or withholding of such assignment and,
if Seller does not consent, the reasons therefor. If Seller does not respond in
such time period, Seller shall be deemed to have consented to such assignment.
All of the aforementioned assignments shall be upon such terms and conditions as
such Purchaser and the relevant assignee may mutually agree.
     SECTION 12.2. Rights of Assignee. Upon the assignment by any Purchaser in
accordance with this Article XII, the assignee receiving such assignment shall
have all of the rights of a Purchaser with respect to the Transaction Documents
and the Receivable Interest (or such portion thereof as has been assigned).



--------------------------------------------------------------------------------



 



-39-

     SECTION 12.3. Participations.
     (a) Each Purchaser may sell participations to one or more Persons in all or
a portion of such Purchaser’s rights and obligations under this Agreement and
the other Transaction Documents; provided that any such sale or participation
shall not affect the rights and duties of the selling Purchaser hereunder.
     (b) All Persons (“Voting Participants”) who (i) have directly, purchased a
participation interest in the amount of $10,000,000.00 or more in a Purchaser’s
Pro Rata Share of the Receivables Interest and (ii) have been designated in
writing to Seller, Servicer and the Administrator as having such entitlement (as
evidenced by their name and dollar participation amount appearing on
Schedule 12.3(b) hereto, as such Schedule 12.3(b) may be modified by the
Administrator from time to time), shall be entitled to vote (and such
Purchaser’s voting rights shall be correspondingly reduced), on a dollar basis,
as if such participant were a Purchaser, on any matter requiring or allowing a
Purchaser to provide or withhold its consent, or to otherwise vote on any
proposed action.
ARTICLE XIII. INDEMNIFICATION
     SECTION 13.1. Indemnities.
     (a) General Indemnity by Seller. Without limiting any other rights that any
such Person may have hereunder or under Applicable Law, Seller hereby agrees to
indemnify the Administrator, each of the Purchasers, each of their respective
Affiliates, and all successors, permitted transferees, participants and
permitted assigns and all officers, directors, shareholders, controlling
persons, employees and agents of any of the foregoing (each an “Indemnified
Party”), within thirty (30) days after demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or relating to the Transaction Documents or the
ownership or funding of the Receivable Interest or in respect of any Receivable
or any Contract, excluding, however, (i) Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of such
Indemnified Party or (ii) Indemnified Amounts that have the effect of recourse
for non-payment of the Pool Receivables due to credit problems of the Obligors;
provided that Seller shall be liable to each Indemnified Party for all
representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of this Agreement. Without limiting the foregoing, Seller shall
indemnify each Indemnified Party for Indemnified Amounts arising out of or
relating to:
     (xi) the transfer by Seller of any interest in any Pool Receivable other
than the transfer of a Receivable Interest to the Administrator, for the benefit
of the Purchasers, pursuant to this Agreement and the grant of a security
interest to the Administrator pursuant to Section 9.1;



--------------------------------------------------------------------------------



 



-40-

     (xii) any representation or warranty made by Seller under or in connection
with any Transaction Document, any Servicer Report, any Monthly Report or any
other information or report delivered by or on behalf of Seller pursuant hereto,
which shall have been false, incorrect or misleading in any respect when made or
deemed made;
     (xiii) the failure by Seller to comply with any Applicable Law, or the
nonconformity of any Pool Receivable or the related Contract with any Applicable
Law;
     (xiv) the failure to vest and maintain vested in the Administrator, for the
benefit of the Purchasers, an undivided percentage ownership interest, to the
extent of the Receivable Interest, in the Pool Assets, free and clear of any
Lien, other than a Lien arising solely as a result of an act of any Purchaser or
the Administrator, whether existing at the time of any Purchase or Reinvestment
of such Receivable Interest or at any time thereafter;
     (xv) any failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Pool Assets, whether
at the time of any Purchase or Reinvestment or at any time thereafter;
     (xvi) any dispute, claim, offset or defense (other than discharge in
bankruptcy or payment) of the Obligor to the payment of any Receivable included
in the Net Pool Balance (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Receivable or the furnishing or failure to furnish such
merchandise or services;
     (xvii) any failure of Seller to perform its duties or obligations in
accordance with this Agreement or any Transaction Document;
     (xviii) any products liability claim arising out of or in connection with
merchandise or services that are the subject of any Pool Receivable;
     (xix) any litigation, proceedings or investigation against Seller; or
     (xx) any tax or governmental fee or charge (but not including taxes upon or
measured by net income or representing a franchise or unincorporated business
tax of such Person), all interest and penalties thereon or with respect thereto,
and all out-of-pocket costs and expenses, including the reasonable fees and
expenses of counsel in defending against the same, which may arise by reason of
the purchase or ownership of any Receivable Interest, or any other interest in
the Pool Receivables or in any goods which secure any such Pool Receivables.
     (b) Indemnity by Servicer. Without limiting any other rights that any such
Person may have hereunder or under Applicable Law, Servicer hereby agrees to
indemnify each Indemnified Party, within thirty (30) days after demand, from and
against any and all Indemnified Amounts awarded against or incurred by any of
them arising out of or relating to (i) any representation or warranty made by
Servicer under or in connection with any Transaction Document, any Servicer
Report, any Monthly Report or any other information or report delivered by or on



--------------------------------------------------------------------------------



 



-41-

behalf of Servicer pursuant hereto, which shall have been false, incorrect or
misleading in any material respect when made or deemed made, (ii) the failure by
Servicer to comply with any Applicable Law, (iii) the failure of Servicer to
perform its duties or obligations in accordance with this Agreement or any
Transaction Document or (iv) the commingling by Servicer or any Sub-Servicer of
any Collections with other funds.
     (c) After-Tax Basis. Indemnification hereunder shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party attributable to the receipt of the
indemnity provided hereunder, including the effect of such tax or refund on the
amount of tax measured by net income or profits which is or was payable by the
Indemnified Party.
     (d) Contribution. If for any reason the indemnification provided above in
this Section 13.1 is unavailable to an Indemnified Party or is insufficient to
hold an Indemnified Party harmless, then Seller or Servicer, as the case may be,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and Seller or Servicer, as the case may be, on
the other hand but also the relative fault of such Indemnified Party as well as
any other relevant equitable considerations.
ARTICLE XIV. MISCELLANEOUS
     SECTION 14.1. Amendments, Etc. No amendment or waiver of any provision of
this Agreement nor consent to any departure by any party therefrom shall in any
event be effective unless the same shall be in writing and signed by (a) Seller,
the Administrator, Servicer and the Required Purchasers (with respect to an
amendment) or (b) the Administrator and the Required Purchasers (with respect to
a waiver or consent by them) or Seller and Servicer (with respect to a waiver or
consent by them), as the case may be, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that no waiver of a Termination Event shall be effective unless
in writing and signed by the Administrator and the Required Purchasers.
Notwithstanding the foregoing or any other provision of this Agreement or any
Transaction Document to the contrary, no amendment or waiver of any provision of
this Agreement, nor any consent to any departure by any party therefrom, that
would, or the effect of which would be to, (x) other than as provided in
Section 1.6, increase the Facility Limit or otherwise increase the amount of, or
extend the duration of (other than as the result of any waiver duly made under
this Agreement with respect to any Termination Event or other event or
circumstance that would otherwise have given rise to the Purchase Termination
Date), any Purchaser’s commitment to make any Purchase hereunder; (y) decrease
the Yield Rate or the amount of any Fees payable to any Purchaser under the
Transaction Documents or (z) modify the definition of, or otherwise limit or
alter the matters subject to approval by, the Required Purchasers, shall be
effective unless consented to in writing by each Purchaser affected thereby.
     SECTION 14.2. Notices, Etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by overnight
delivery by a nationally recognized overnight delivery service, by courier, or
by facsimile (confirmed with a copy sent by overnight delivery), to the intended
party at the address



--------------------------------------------------------------------------------



 



-42-

or facsimile number of such party set forth under its name on Schedule 14.2 or
at such other address or facsimile number as shall be designated by such party
in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered or sent by
express mail or courier, when received, and (b) if transmitted by facsimile,
one-half Business Day after being sent, receipt confirmed by telephone or
electronic means.
     SECTION 14.3. No Waiver; Remedies. No failure on the part of the
Administrator, any Affected Party, any Indemnified Party, any Purchaser or any
other holder of the Receivable Interest (or any portion thereof) to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     SECTION 14.4. Binding Effect; Survival. This Agreement shall be binding
upon and inure to the benefit of Seller, Servicer, the Administrator, the
Purchasers and their respective successors and permitted assigns, and the
provisions of Section 4.2 and Article XIII shall inure to the benefit of the
Affected Parties and the Indemnified Parties, respectively, and their respective
successors and permitted assigns; provided, however, nothing in the foregoing
shall be deemed to authorize any assignment not permitted by Section 12.1.
     This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until the Final Payout Date. The rights and remedies with respect to
any breach of any representation or warranty made by Seller or pursuant to
Article VI and the indemnification and payment provisions of Article XIII and
Sections 4.2, 14.5, 14.6, 14.7, 14.8 and 14.15 shall be continuing and shall
survive any termination of this Agreement.
     SECTION 14.5. Costs, Expenses and Taxes. In addition to its obligations
under Article XIII, Seller or, to the extent applicable, LOL agrees to pay
within ten (10) Business Days after demand;
     (a) all costs and expenses incurred (i) by the Administrator or any
Purchaser, or their respective Affiliates, in connection with the negotiation,
preparation, execution and delivery of, and (ii) by the Administrator, any
Purchaser and their respective Affiliates, in connection with the enforcement
after the occurrence of a Termination Event against Seller, LOL or the other
Originators, as the case may be, of, or any actual or claimed breach by Seller,
LOL or any other Originator, as the case may be, of, this Agreement and the
other Transaction Documents, including, without limitation (A) the reasonable
fees and expenses of counsel to any of such Persons incurred in connection with
any of the foregoing or in advising such Persons as to their respective rights
and remedies under any of the Transaction Documents, and (B) all reasonable
out-of-pocket expenses (including reasonable fees and expenses of independent
accountants incurred in connection with any review of Seller’s, LOL’s or any
other Originator’s, as the case may be, books and records either prior to the
execution and delivery hereof or pursuant to Section 7.1(c) or otherwise); and



--------------------------------------------------------------------------------



 



-43-

     (b) all stamp and other taxes and fees payable or determined to be payable
in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents, and agrees to indemnify each
Indemnified Party against any liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees.
     SECTION 14.6. No Proceedings.
     (a) Seller, Servicer, each Sub-Servicer and CoBank (individually and as
Administrator) each hereby agrees that it will not institute against any
Purchaser, or join any other Person in instituting against Purchaser, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Event of Bankruptcy) so long as any Capital shall be outstanding
or there shall not have elapsed one (1) year plus one (1) day since the last day
on which any such Capital shall have been outstanding.
     (b) This Section 14.6 shall survive termination of this Agreement.
     SECTION 14.7. Confidentiality of Program Information.
     (a) Confidential Information. Each party hereto acknowledges that CoBank
regards the structure of the transactions contemplated by this Agreement to be
proprietary, and each such party severally agrees that:
     (i) it will not disclose without the prior consent of CoBank or as is
required or authorized by the Transaction Documents (other than to the
directors, employees, agents, auditors, counsel or affiliates (collectively,
“representatives”) of such party, each of whom shall be informed by such party
of the confidential nature of the Program Information (as defined below) and of
the terms of this Section 14.7), (A) any information regarding the pricing in,
or copies of, this Agreement or any transaction contemplated hereby, (B) any
information regarding the organization, business or operations of the Purchasers
generally or the services performed by the Administrator for Purchaser, or
(C) any information which is furnished by CoBank to such party and which is
designated by CoBank to such party in writing or otherwise as confidential or
not otherwise available to the general public (the information referred to in
clauses (A), (B) and (C) is collectively referred to as the “Program
Information”); provided, however, that such party may disclose any such Program
Information: (I) to any other party to this Agreement for the purposes
contemplated hereby, (II) as may be required by any Governmental Authority
having or claiming to have jurisdiction over such party, (III) in order to
comply with Applicable Law, including, without limitation, by filing the
Transaction Documents with the Securities and Exchange Commission (provided that
none of Seller or LOL shall file the Fee Letter, or, if required by Applicable
Law to file the Fee Letter, Seller or LOL, as the case may be, shall request
confidential treatment therefor) or (IV) subject to subsection (c), in the event
such party is legally compelled (by interrogatories, requests for information or
copies, subpoena, civil investigative demand or similar process) to disclose any
such Program Information;
     (ii) it will use the Program Information solely for the purposes of
evaluating, administering and enforcing the transactions contemplated by this
Agreement and making any necessary business judgments with respect thereto; and



--------------------------------------------------------------------------------



 



-44-

     (iii) it will, upon demand, return (and cause each of its representatives
to return) to CoBank, all documents or other written material (other than
documents executed by such party) received from CoBank, as the case may be, in
connection with (a)(i)(B) or (C) above and all copies thereof made by such party
which contain the Program Information.
     (b) Availability of Confidential Information. This Section 14.7 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source other than CoBank or were known to such party on a nonconfidential
basis prior to its disclosure by CoBank.
     (c) Legal Compulsion to Disclose. In the event that any party or anyone to
whom such party or its representatives transmits the Program Information is
requested or becomes legally compelled (by interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Program Information, such party will, to the
extent that it may legally do so,
     (i) provide CoBank with prompt written notice so that CoBank may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 14.7; and
     (ii) unless CoBank waives compliance by such party with the provisions of
this Section 14.7, make a timely objection to the request or confirmation to
provide such Program Information on the basis that such Program Information is
confidential and subject to the agreements contained in this Section 14.7.
In the event that such protective order or other remedy is not obtained, or
CoBank waives compliance with the provisions of this Section 14.7, such party
will furnish only that portion of the Program Information which (in such party’s
good faith judgment) is legally required to be furnished and will exercise
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Program Information.
     (d) Survival. This Section 14.7 shall survive termination of this
Agreement.
     SECTION 14.8. Confidentiality of Originator Information.
     (a) Confidential Information. Each party hereto (including, without
limitation, any successor Servicer) acknowledges that the Originators regard
certain information to be proprietary, and each such party severally agrees
that:
     (i) it will not disclose without the prior consent of LOL, or as is
required or authorized by the Transaction Documents (other than to the
directors, employees, agents, auditors, counsel or affiliates (collectively,
“representatives”) of such party, each of whom shall be informed by such party
of the confidential nature of the Originator Information (as defined below) and
of the terms of this Section 14.8), any information which is furnished by LOL,
any other Originator or any of their respective Subsidiaries to such party and
which is designated



--------------------------------------------------------------------------------



 



-45-

by the applicable Originator to such party in writing or otherwise as
confidential or not otherwise available to the general public (“Originator
Information”); provided, however, that such party may disclose (any such
disclosure which identifies any Originator to include a reference to the
confidentiality provisions hereof) any such Originator Information (A) to any
other party to this Agreement for the purposes contemplated hereby or any Person
that might become a party to the Agreement as contemplated by Article XII of
this Agreement, (B) as may be required by any Governmental Authority having or
claiming to have jurisdiction over such party, (C) in order to comply with any
Applicable Law, (D) subject to subsection (c), in the event such party is
legally compelled (by interrogatories, requests for information or copies,
subpoena, civil investigative demand or similar process) to disclose any such
Program Information or Originator Information, and (E) to any Affected Party;
and
     (ii) it will use the Originator Information solely for the purposes of
evaluating, administering and enforcing the transactions contemplated by this
Agreement and the Transaction Documents and making any necessary business
judgments with respect thereto.
     (b) Availability of Confidential Information. This Section 14.8 shall be
inoperative as to such portions of the Originator Information which are or
become generally available to the public or such party on a nonconfidential
basis from a source other than the applicable Originator were known to such
party on a nonconfidential basis prior to its disclosure by such Originator.
     (c) Legal Compulsion to Disclose. In the event that any party or anyone to
whom such party or its representatives transmits the Originator Information is
requested or becomes legally compelled (by interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Originator Information, such party will, to the
extent that it may legally do so,
     (i) provide Seller with prompt written notice so that it can notify such
Originator and such Originator may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section 14.8; and
     (ii) unless Seller waives compliance by such party with the provisions of
this Section 14.8, make a timely objection to the request or confirmation to
provide such Originator Information on the basis that such Originator
Information is confidential and subject to the agreements contained in this
Section 14.8.
In the event that such protective order or other remedy is not obtained, or
Seller waives compliance with the provisions of this Section 14.8, such party
will furnish only that portion of the Originator Information which (in such
party’s good faith judgment) is legally required to be furnished and will
exercise reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded the Originator Information.
     (d) Survival. This Section 14.8 shall survive termination of this
Agreement.



--------------------------------------------------------------------------------



 



-46-

     SECTION 14.9. Captions and Cross References. The various captions
(including, without limitation, the table of contents) in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement. Unless otherwise indicated,
references in this Agreement to any Section, Appendix, Schedule or Exhibit are
to such Section of or Appendix, Schedule or Exhibit to this Agreement, as the
case may be, and references in any Section, subsection, or clause to any
subsection, clause or subclause are to such subsection, clause or subclause of
such Section, subsection or clause.
     SECTION 14.10. Integration. This Agreement and the other Transaction
Documents contain a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.
     SECTION 14.11. Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF COLORADO (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF), EXCEPT TO THE EXTENT THAT THE PERFECTION
OF THE INTERESTS OF THE ADMINISTRATOR IN THE POOL ASSETS IS GOVERNED BY THE LAWS
OF THE JURISDICTION OTHER THAN THE STATE OF COLORADO; AND, NOTWITHSTANDING THE
FOREGOING, PROVIDED THAT ALL MATTERS CONCERNING THE RIGHTS OF THE ADMINISTRATOR
AND THE PURCHASERS IN THE TRANSFERRED RECEIVABLES, AND MORE GENERALLY, THE ISSUE
OF WHETHER THE TRANSFERS OF THE INTERESTS IN THE RECEIVABLES AND RELATED RIGHTS
CONTEMPLATED IN THIS AGREEMENT CONSTITUTE TRUE SALES OR ABSOLUTE TRANSFERS,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF MINNESOTA.
     SECTION 14.12. Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY
BE IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING
OR OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT A JURY TRIAL.
     SECTION 14.13. Consent To Jurisdiction; Waiver Of Immunities. EACH OF LOL
AND SELLER HEREBY ACKNOWLEDGES AND AGREES THAT:
     (a) IT HEREBY IRREVOCABLY (i) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF
ANY COLORADO OR UNITED STATES FEDERAL COURT SITTING IN COLORADO, OVER ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT;
(ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH STATE OR UNITED STATES FEDERAL COURT; (iii) WAIVES, TO
THE FULLEST



--------------------------------------------------------------------------------



 



-47-

EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING;
(iv) CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH PERSON AT ITS
ADDRESS SPECIFIED IN SECTION 14.2; AND (v) TO THE EXTENT ALLOWED BY LAW, AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS SECTION 14.13 SHALL AFFECT THE
ADMINISTRATOR’S OR ANY PURCHASER’S RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF
SELLER OR LOL OR ITS OR THEIR PROPERTY IN THE COURTS OF ANY OTHER JURISDICTIONS.
     (b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION,
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN
CONNECTION WITH THIS AGREEMENT.
     SECTION 14.14. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.
     SECTION 14.15. No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of any Purchaser contained in this Agreement
shall be had against any stockholder (solely in its capacity as stockholder),
employee, officer, director, member or incorporator of such Purchaser, provided,
however, that nothing in this Section 14.15 shall relieve any of the foregoing
Persons from any liability which such Person may otherwise have for his/her or
its gross negligence or willful misconduct.
     SECTION 14.16. Purchase and Sale Agreement. Each of LOL and Seller hereby
acknowledges and agrees that (a) all references in the Purchase and Sale
Agreement and the other Transaction Documents to the Receivables Purchase
Agreement shall be deemed to refer to this Agreement, as this Agreement may be
amended, modified or supplemented from time to time and (b) the Purchase and
Sale Agreement remains in full force and effect and is hereby ratified and
confirmed.
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              LOL SPV, LLC,
as Seller
 
       
 
  By:    
 
       
 
  Name Printed:    
 
       
 
  Title:    
 
       
 
            LAND O’LAKES, INC.,
as initial Servicer
 
       
 
  By:    
 
       
 
  Name Printed:    
 
       
 
  Title:    
 
       
 
            COBANK, ACB, as a Purchaser and as Administrator
 
       
 
  By:
   
 
       
 
  Name Printed:    
 
       
 
  Title:    
 
       



--------------------------------------------------------------------------------



 



-2-

              PURINA MILLS, LLC, as Sub-Servicer
 
       
 
  By:    
 
       
 
  Name Printed:    
 
       
 
  Title:    
 
       
 
            LAND O’LAKES PURINA FEED LLC, as Sub-Servicer
 
       
 
  By:    
 
       
 
  Name Printed:    
 
       
 
  Title:    
 
       



--------------------------------------------------------------------------------



 



 

APPENDIX A
DEFINITIONS
     This is Appendix A to the Second Amended and Restated Receivables Purchase
Agreement dated as of September 7, 2006 (the “Agreement”), among LOL SPV, LLC,
as Seller, Land O’Lakes, Inc., as initial Servicer, CoBank, ACB, and the other
Persons from time to time party thereto as Purchasers (the “Purchasers”), and
CoBank, ACB, as Administrator (as amended, supplemented or otherwise modified
from time to time, the “Agreement”). Unless otherwise indicated, all Section,
Exhibit and Schedule references in this Appendix are to Sections of and Exhibits
and Schedules to the Agreement.
     A. Defined Terms. As used in the Agreement, unless the context requires a
different meaning, the following terms have the meanings indicated below:
     “Accounts” means all “accounts” as defined in the UCC.
     “Administrator” has the meaning set forth in the preamble.
     “Administrator’s Account” has the meaning set forth in Section 3.3(a).
     “Administrator’s Office” means the office of the Administrator at 5500
South Quebec Street, Greenwood Village, Colorado 80111, or such other address as
shall be designated by the Administrator in writing to Seller and Purchasers.
     “Affected Party” means each of the Purchasers, any assignee or participant
of any Purchaser, CoBank, any successor to CoBank as Administrator, and any
sub-agent of the Administrator.
     “Affiliate” when used with respect to a Person means any other Person,
directly or indirectly, controlling, controlled by, or under common control with
such Person, except, when used with respect to the Seller, Affiliate shall mean
Feed, each of the other Originators and all Subsidiaries of Feed or any other
Originator.
     “Allocation Limit” has the meaning set forth in Section 1.1.
     “Alternate Base Rate” means, on any date, a fluctuating annual rate of
interest equal to the greatest of (a) the prime rate announced by CoBank as its
“prime rate” in effect on such day, (b) the Base CD Rate in effect on such day
plus one percent (1%) and (c) the Federal Funds Effective Rate in effect on such
day plus one-half of one percent (1/2 of 1%). Any change in the Alternate Base
Rate due to a change in the prime rate, the Base CD Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the prime rate, the Base CD Rate or the Federal Funds Effective Rate,
respectively. The Alternate Base Rate, whether or not determined by reference to
the prime rate, is not necessarily intended to be the lowest rate of interest
determined or offered by CoBank in connection with extensions of credit.



--------------------------------------------------------------------------------



 



 

  -2-
     “Applicable Law” means all existing and future applicable laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority, and applicable
judgments, decrees, injunctions, writs, orders or like action of any court,
arbitrator or other administrative, judicial or quasi-judicial tribunal or
agency of competent jurisdiction.
     “Assessment Rate” means, for any day, the annual assessment rate in effect
on such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrator to be representative of the cost of such
insurance to the Purchasers.
     “Bank Equity Interest” is defined in Section 7.1(k).
     “Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate
multiplied by the Statutory Reserve Rate plus (b) the Assessment Rate.
     “Business Day” means a day other than a Saturday or a Sunday on which both
(a) the Administrator at its principal office in Greenwood Village, Colorado is
open for business and (b) commercial banks in New York, New York and Greenwood
Village, Colorado are not authorized or required to be closed for business.
     “Capital” means at any time with respect to the Receivable Interest an
amount equal to (a) the aggregate of the amounts theretofore paid to Seller for
Purchases pursuant to Section 1.1, less (b) the aggregate amount of Collections
theretofore received and actually distributed to the Purchasers on account of
the Capital pursuant to Section 3.1.
     “Capitalized Lease Obligation” means any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
     “Change in Control” means the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of membership interests
representing more than 50% of the aggregate ordinary voting power represented by
all outstanding membership interests of LOL.
     “CoBank” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------



 



-3-

     “Collections” means, with respect to any Pool Receivable, all funds that
either (a) are received by Seller, Servicer, an Originator or any other Person
from or on behalf of the related Obligors in payment of any amounts owed
(including, without limitation, purchase prices, finance charges, interest and
all other charges) in respect of such Receivable, or applied to such amounts
owed by such Obligors (including, without limitation, insurance payments that
Seller, an Originator or Servicer applies in the ordinary course of its business
to amounts owed in respect of such Receivable and net proceeds of sale or other
disposition of repossessed goods or other collateral or property of the Obligor
or any other party directly or indirectly liable for payment of such Receivable
and available to be applied thereon), or (b) are deemed to have been received by
Seller or any other Person as a Collection pursuant to Section 3.2.
     “Commitment Fee” has the meaning set forth in Section 4.1(b).
     “Concentration Limit” for any Obligor at any time means an amount equal to
(i) the aggregate Unpaid Balance of all Eligible Receivables at such time, times
(ii) four percent (4.0%). Any amounts of Eligible Receivables of any Obligor
above the limit specified above will be deemed “Excess Concentrations”.
     “Consolidated” means the consolidation in accordance with GAAP of the
accounts or other items as to which such term applies.
     “Contract” means a contract between an Originator and any Person, or an
invoice from an Originator to any Person, or any purchase order from any Person
to an Originator pursuant to or under which such Person shall be obligated to
make payments to an Originator. A “related” Contract with respect to the
Receivables means a Contract under which Receivables in the Receivables Pool
arise, which evidence such Receivables, or which is relevant to the collection
or enforcement of such Receivables.
     “Contractual Obligation” with respect to any Person, means any provision of
any securities issued by such Person or any indenture, mortgage, deed of trust,
or material contract, undertaking, agreement, instrument or other document to
which such Person is party or by which it or any of its property is bound or is
subject.
     “Credit and Collection Policy” means, with respect to each Originator,
those credit and collection policies and practices set forth on Schedule 7.1(g),
relating to Contracts and Receivables of such Originator, as modified without
violating Section 7.3(c).
     “Cross-Aging Policy” means an exclusion of Receivables of a particular
Obligor that otherwise constitute Eligible Receivables in the event that more
than fifty percent (50%) of such Obligor’s outstanding Receivables are
Delinquent Receivables.
     “Current Assets” at any date means the amount at which all of the current
assets of a Person would be properly classified as current assets on a balance
sheet at such date in accordance with GAAP, except that amounts due from
Affiliates, investments in Affiliates and prepaid expenses shall be excluded
therefrom.



--------------------------------------------------------------------------------



 



-4-

     “Cut-Off Date” means the Friday of each calendar week.
     “Days Sales Outstanding” means, at any date of determination, the prior
month’s Sales divided by current month’s collections, times 30.
     “Dairy Receivables” means Receivables described in clause (iii) of the
definition of “Receivables.”
     “Deemed Collection” has the meaning set forth in Section 3.2.
     “Default Rate” shall mean, at any date of determination, a rate equal to
the then applicable Yield Rate, plus two percent (2%) per annum; provided, that
in no event shall the Default Rate exceed the maximum rate permissible under any
Applicable Law (the “Maximum Rate”) and to the extent that application of the
first clause of this definition would cause the rate to exceed the Maximum Rate,
the rate payable shall be limited to the Maximum Rate.
     “Defaulted Receivable” means: (a) a Receivable as to which any payment, or
part thereof, remains unpaid for more than sixty (60) days from the original due
date, (b) as to which the Obligor thereof is the subject of an Event of
Bankruptcy, or (c) that has been charged off the Seller’s or the applicable
Obligor’s books as uncollectible or otherwise deferred or extended, other than
in accordance with the applicable Credit and Collection Policy or with the
Administrator’s prior written consent.
     “Delinquent Receivable” means a Receivable that is not a Defaulted
Receivable and as to which any payment, or part thereof, remains unpaid for more
than thirty (30) days after the original due date for such payment.
     “Dilution” means any credit, adjustment, rebate, refund or setoff with
respect to any Receivable granted or allowed by Seller or any Originator.
     “Dilution Reserve” means, at any time, an amount equal to the sum of
(i) forty percent (40%) of the Net Pool Balance attributable to Seed Receivables
and (ii) (A) the Net Pool Balance attributable to Feed Receivables and Dairy
Receivables at such time times (B) the Dynamic Dilution Reserve Percentage;
where
     Dynamic Dilution Reserve Percentage is calculated as:
          SF x ED, where:
          SF = (a) 1.0 times or (b) in the event that the Sales-Based Dilution
Ratio attributable to Feed Receivables and Dairy Receivables for the month
ending on the most recent Cut-Off Date is greater than or equal to twenty
percent (20%), 1.5 times; provided, however, that is such case the Dynamic
Dilution Reserve Percentage shall be capped at twenty percent (20%); and



--------------------------------------------------------------------------------



 



-5-

  ED   =  Expected Dilution which, expressed as a percentage, shall be
calculated as the 12-month rolling average Sales-Based Dilution Ratio
attributable to Feed Receivables and Dairy Receivables.

     “Dollars” means dollars in lawful money of the United States of America.
     “Eligible Receivable” means, at any time, a Receivable:
          (a) that is originated by an Originator in the ordinary course of its
business;
          (b) that constitutes an “account,” and is not a “general intangible,”
or evidenced by a note or other “instrument” or “chattel paper,” as each such
term is defined in the UCC;
          (c) the Obligor of which is (i) located in the United States, (ii) not
in default of any indebtedness owed to any Purchaser, (iii) not an Affiliate of
Seller or any Originator, but only to the extent that such Receivables referred
to in this clause (iii) are in excess of seven percent (7%) of the aggregate
Unpaid Balance of Pool Receivables and (iv) not a Governmental Authority, except
as specified on Schedule I, as amended and in effect from time to time;
          (d) that was purchased or otherwise acquired by Seller pursuant to the
Purchase and Sale Agreement and which was designated by the related Originator
as an “Eligible Receivable” pursuant to the Purchase and Sale Agreement;
          (e) that is neither a Defaulted Receivable nor a Delinquent
Receivable;
          (f) that is not excluded pursuant to the Cross-Aging Policy;
          (g) with respect to which the warranty of Seller in Section 6.1(k) is
true and correct and as to which there exists no asserted dispute, offset or
claim by the Obligor or any other Person;
          (h) the sale or assignment of which, or of an undivided interest in
which, does not contravene or conflict with Applicable Law, or require the
consent of the Obligor or any other Person;
          (i) that is denominated and payable only in Dollars in the United
States;
          (j) that arises under a Contract with payment and other terms relating
to the validity or collectibility of the Receivables thereunder complying in all
respects with the standards therefor in Schedule II (or as otherwise consented
to by the Administrator in writing), which has been duly authorized by the
parties thereto and that, together with such Receivable, is in full force and
effect and constitutes the legal, valid and binding obligation of the Obligor of
such Receivable enforceable against such Obligor in accordance with its terms
and is not subject to any defense whatsoever (other than discharge in bankruptcy
and payment);



--------------------------------------------------------------------------------



 



-6-

          (k) that, together with the Contract related thereto, does not
contravene in any material respect any Applicable Law and with respect to which
neither the Originator nor, to the Originator’s knowledge, any other party to
the Contract related thereto is in violation of any Applicable Law;
          (l) that satisfies all material applicable requirements of the
applicable Credit and Collection Policy;
          (m) as to which the original payment terms have not been altered,
extended or modified;
          (n) the Unpaid Balance of which is payable either (i) within sixty
(60) days or less from the invoice date in the case of Feed Receivables and
Dairy Receivables or (ii) within two hundred and forty (240) days or less from
the invoice date for Seed Receivables;
          (o) that represents a bona fide obligation arising from the completion
of the sale and delivery of products or provision of services specified in the
definition of “Receivables” and that do not represent an invoice in advance of
such completion;
          (p) that are not subject to any contingent performance requirements of
the Seller or the related Originator unless such requirements are guaranteed or
insured by third parties acceptable to the Administrator;
          (q) in which the Administrator’s security interest, for the benefit of
the Purchasers, has been perfected; and
          (r) that relates to the feed, seed or dairy business, but not the
swine business, of the related Originator.
     “Event of Bankruptcy” shall be deemed to have occurred with respect to a
Person if either:
          (a) any case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of at least sixty
(60) consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect and shall either not be contested or
shall remain undismissed for sixty (60) consecutive days; or



--------------------------------------------------------------------------------



 



-7-

          (b) such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to implement any of the
foregoing.
     “Excess Amount” as of any date, means the amount, if any, by which the sum
of the Capital, plus the Required Reserves on such date exceeds the Net Pool
Balance, as most recently calculated.
     “Excess Concentrations” has the meaning set forth in the definition of
“Concentration Limit”.
     “Exchange Act” means the Securities and Exchange Act of 1934, as amended.
     “Existing Receivables Purchase Agreement” has the meaning set forth in the
recitals.
     “Facility Limit” has the meaning set forth in Section 1.1.
     “Facility Limit Increase” has the meaning set forth in Section 1.6(a).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrator from three Federal funds brokers of
recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof.
     “Feed” has the meaning set forth in the recitals.
     “Feed Receivables” means Receivables described in clause (i) of the
definition of “Receivables.”
     “Fee Letter” has the meaning set forth in Section 4.1(a).
     “Fees” means any and all fees payable to or for the account of the
Administrator or the Purchasers pursuant to the Fee Letter or this Agreement
(including, without limitation, the Commitment Fee), which fees, unless
otherwise specified in the Fee Letter with respect to fees addressed there,
shall be payable upon, and shall accrue in respect of the Settlement Period
ending upon, each Settlement Date.



--------------------------------------------------------------------------------



 



-8-

     “Final Payout Date” means the date following the Termination Date on which
the Capital shall have been reduced to zero and all other amounts payable by
Seller to the Purchasers, the Administrator, the Affected Parties and the
Indemnified Parties under the Transaction Documents shall have been indefeasibly
paid in full.
     “Floor Reserve” means, at any time, an amount equal to the Net Pool Balance
at such time, times fifteen percent (15%).
     “GAAP” means generally accepted accounting principles as in effect in the
United States from time to time and consistently applied.
     “Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, decrees,
licenses, exemptions, publications, filings, notices to and declaration of or
with, or required by, any Governmental Authority, or required by any Applicable
Law.
     “Governmental Authority” means any foreign or domestic federal, state,
county, municipal or other governmental or regulatory authority, agency, board,
body, commission, instrumentality, court or any political subdivision thereof.
     “Increasing Purchaser” has the meaning set forth in Section 1.6(b).
     “Indebtedness” as applied to a Person means, without duplication, all items
which in accordance with GAAP would be included in determining total liabilities
as shown on the liability side of a balance sheet of such Person as at the date
as of which Indebtedness is to be determined, including, without limitation,
(i) Capitalized Lease Obligations;
(ii) all obligations of other Persons which such Person has guaranteed;
(iii) all reimbursement obligations in connection with letters of credit or
letter of credit guaranties issued for the account of such Person, and
(iv) in the case of LOL and its Subsidiaries (without duplication), all
obligations under (or permitted under) the JP Morgan Credit Documents, as in
effect on the Initial Purchase Date.
     “Indemnified Amounts” has the meaning set forth in Section 13.1.
     “Indemnified Party” has the meaning set forth in Section 13.1.
     “Independent Director” shall mean an individual who is not, and never was,
(1) a member, stockholder, director, officer, employee, Affiliate, customer or
supplier of, or an individual that has received any benefit (excluding, however,
any compensation received in such individual’s capacity as Independent Director)
in any form whatever from, or an individual who has provided any service
(excluding,



--------------------------------------------------------------------------------



 



-9-

however, any service provided by such individual in such individual’s capacity
as Independent Director) in any form whatever to, Feed or any of its
subsidiaries or Affiliates, or (2) an individual owning beneficially, directly
or indirectly, any interest in Feed, or a stockholder, director, officer,
employee, Affiliate, customer or supplier thereof, or an individual who has
received any direct economic benefit (excluding, however, any compensation
received in such individual’s capacity as Independent Director) in any form
whatever from, or an individual who has provided any service (excluding,
however, any service provided by such individual in such individual’s capacity
as Independent Director) in any form whatever to, such beneficial owner or any
of such beneficial owner’s Affiliates, or (3) an individual who is a relative or
spouse of an individual described in clause (1) or (2) above.
     “Initial Purchase Date” has the meaning set forth in Section 3.1(a),
     “JP Morgan Credit Documents” means the Amended and Restated Five-Year
Credit Agreement dated as of August 29, 2006, among LOL, the lenders party
thereto, JP Morgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent, and CoBank, as Co-Administrative Agent, together with the various
agreements, instruments and documents executed and delivered in connection
therewith, and as amended, amended and restated, supplemented or otherwise
modified from time to time.
     “LIBOR” means, with respect to the initial Settlement Period the rate of
interest (expressed as an annual rate and rounded upwards, if necessary, to the
nearest 1/16th of 1%) at which deposits in Dollars would be offered by principal
London offices of banks at approximately 11:00 A.M. (London time) on the first
day of the Settlement Period or portion thereof for the period from that day to
the next Settlement Date. For periods which extend from one Settlement Date to
the next Settlement Date, the applicable rate will be the one-month LIBOR rate
which appears on Telerate page 3750 as of 9:00 A.M. (Denver, Colorado time) or
as soon thereafter as practicable. For periods which begin on a day other than a
Settlement Date, the applicable rate will be the rate equal to the average
(rounded up to the nearest 1/16th of 1%) of the rates shown on the display
referred to as the “LIBOR” page (or any display substituted therefor) of the
Telerate matrix (presently page 5) for a period of time from that day to the
next Settlement Date. The determination of the applicable LIBOR rate by the
Administrator shall be conclusive in the absence of demonstrable error.
     “LIBOR Business Day” means a day of the year on which dealings are carried
on in the London interbank market and banks are open for business in London and
are not required or authorized to close in Greenwood Village, Colorado or New
York City.
     “LIBOR Rate” means, with respect to any Settlement Period and any portion
of the Capital, a rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined pursuant to the following formula:

  LIBOR Rate   =   LIBOR
1 - LIBOR Reserve Percentage



--------------------------------------------------------------------------------



 



-10-



     “LIBOR Reserve Percentage” means, with respect to any Settlement Period,
the then maximum reserve percentage (expressed as a decimal, rounded upward to
the nearest 1/100th of 1%) prescribed by the Federal Reserve Board for
determining the maximum reserve requirements applicable to “Eurocurrency
Liabilities” pursuant to Regulation D having a term comparable to such
Settlement Period.
     “Lien” means any mortgage, lien, pledge, encumbrance, charge, title
retention or other security interest of any kind, whether arising under a
security agreement, mortgage, deed of trust, assignment, pledge or financing
statement or arising as a matter of law, judicial process or otherwise.
     “Liquidation Fee” means, for each day in any Settlement Period following
the occurrence of a Termination Event, the amount, if any, by which:
          (a) the additional Yield (calculated without taking into account any
Liquidation Fee) which would have accrued on the reductions of Capital during
such Settlement Period (as so computed) if such reductions had not been made,
exceeds
          (b) the income, if any, received by the Purchasers from investing the
proceeds of such reductions of Capital.
     “Lockbox” means any post office box to which Collections of Pool
Receivables are sent.
     “Lockbox Account” means any bank account to which Collections of Pool
Receivables are sent or deposited that is the subject of an executed and
effective Seller Lockbox Agreement.
     “Lockbox Agreement” means a letter agreement, in substantially the form of
Exhibit 5.1(f) or otherwise in form and substance acceptable to the
Administrator, among Seller, the applicable Originator(s) (if any) and the
applicable Lockbox Bank.
     “Lockbox Bank” means any of the banks holding one or more Lockbox Accounts
for receiving Collections from Pool Receivables.
     “LOL” has the meaning set forth in the preamble.
     “LOL Downgrade” means that LOL’s long-term secured senior debt rating is
rated below B+ or the equivalent by both Moody’s Investor Service, Inc. and
Standard & Poor’s Ratings Services or is so rated by one of these rating
agencies if such debt is not then rated by the other rating agency.
     “Loss Reserve” means at any time, an amount equal to the Net Pool Balance
at such time, times the Dynamic Loss Reserve Percentage, where:
Dynamic Loss Reserve Percentage means a percentage calculated as the product of:
(i) the Loss Ratio, times; (ii) the Stress Factor, where:



--------------------------------------------------------------------------------



 



-11-

  Loss Ratio   =    the most recent 12-month rolling average Sales-Based Default
Ratio;     Stress Factor   =    1.0 x.

     “Material Adverse Effect” with respect to any event or circumstance, means
     (a) a material adverse effect on:
(i) the business, financial condition, assets, or operations of LOL. Feed and
their Subsidiaries, taken as a whole;
(ii) the ability of Servicer, Seller or any Originator to perform its
obligations under this Agreement or any other Transaction Document;
(iii) the validity, enforceability or collectibility of this Agreement or any
other Transaction Document or the validity, enforceability or collectibility of
the Receivables, taken as a whole; or
(iv) the status, existence, perfection, priority or enforceability of the
Administrator’s or any Purchaser’s interest in the Pool Assets; or
(b) the occurrence of any event or circumstance that constitutes an Originator
Material Adverse Effect under the Purchase and Sale Agreement.
     “Monthly Report” has the meaning set forth in Section 7.2(a).
     “Net Pool Balance” at any time means an amount equal to (i) the aggregate
Unpaid Balance of the Eligible Receivables in the Receivables Pool at such time,
minus (ii) the aggregate amount of Excess Concentrations.
     “New Purchaser” has the meaning set forth in Section 1.6(a).
     “New Purchaser Supplement” has the meaning set forth in Section 1.6(c).
     “Obligor” means a Person obligated to make payments with respect to a
Receivable, including any guarantor thereof.
     “Originator Information” has the meaning set forth in Section 14.8(a)(i).
     “Originator(s)” means LOL, Feed, Purina or any other Person which is or at
any time hereafter becomes a party to the Purchase and Sale Agreement, in its
capacity as an originator of Receivables.
     “Person” means an individual, partnership, limited liability partnership,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company, government
or any agency or political subdivision thereof or any other entity.



--------------------------------------------------------------------------------



 



-12-

     “Pool Assets” has the meaning set forth in Section 1.4(a).
     “Pool Receivable” means a Receivable in the Receivables Pool.
     “Pro Rata Share” means, with respect to any amount, the percentage set
forth next to each Purchaser’s name on Schedule 1 from time to time,
representing such Purchaser’s percentage interest in the overall amount of the
Purchasers’ Share.
     “Program Information” has the meaning set forth in Section 14.7(a)(i).
     “Property” or “Properties” means any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible.
     “Purchase” has the meaning set forth in Section 1.1.
     “Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated
as of December 18, 2001, as amended by a First Amendment to Purchase and Sale
Agreement dated as of March 31, 2004, by a Second Amendment to Purchase and Sale
Agreement dated as of October 22, 2004, and by a Third Amendment to Purchase and
Sale Agreement dated as of the date hereof, between the Originators as the
“Originators”, LOL as the initial “Servicer” and Seller as the “Purchaser” under
such Agreement, as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time.
     “Purchase Date” has the meaning set forth in Section 1.2(a).
     “Purchase Increase Supplement” has the meaning set forth in Section 1.6(b).
     “Purchase Notice” has the meaning set forth in Section 1.1.
     “Purchase Termination Date” means that day:
     (a) the Administrator declares a Purchase Termination Date in a notice to
Seller in accordance with Section 10.2(a); or
     (b) in accordance with Section 10.2(b), becomes the Purchase Termination
Date automatically.
     “Purchaser” has the meaning set forth in the preamble.
     “Purchasers’ Share” of any amount means the then Receivable Interest,
expressed as a percentage, (but not greater than 100%), times such amount.
     “Purina” means Purina Mills, LLC, a Delaware limited liability company.



--------------------------------------------------------------------------------



 



-13-

     “Receivables” means (i) Accounts related to the feed businesses of the
Originators, including, but not limited to, Accounts generated from the sale of
animal feed and feed ingredients, soybean meal, premixes, non-grain and protein
ingredients, grains, vitamins, minerals, branded feed products, complete feed
products, milk replacer products, feed additives, animal health products, farm
supply products, toll milling services and other feed related services and the
proceeds thereof, (ii) Accounts related to the seed business of LOL including,
but not limited to, Accounts generated from the sale of Seed, licensing fees and
seed related services and the proceeds thereof, and (iii) Accounts related to
the dairy business of the Originators, including but not limited to retail and
commercial Accounts generated from the sale of fluid milk, and (iv) Accounts
related to the swine businesses of the Originators, including, but not limited
to, Accounts generated from the sale of swine and swine related services and the
proceeds thereof; provided, however, that “Receivables” related to the swine
businesses of LOL and Feed shall not include any such right to payment where
payments have been sent to a lockbox or lockbox account other than (a) the
Corporate Credit, LLC lockbox #7402 located at Wells Fargo Bank, (b) the
Corporate Credit, LLC account #635-5053323, (c) LOL’s lockbox #7792 located at
Wells Fargo Bank or (d) LOL’s account #2391445901 at Wells Fargo Bank.
Indebtedness and other obligations arising from any one transaction, including,
without limitation, indebtedness and other obligations represented by an
individual invoice or agreement, shall constitute a Receivable separate from a
Receivable consisting of the indebtedness and other obligations arising from any
other transaction.
     “Receivable Interest” means an undivided ownership interest determined from
time to time as provided in Section 1.4(b) in all Pool Assets.
     “Receivables Pool” means at any time all then outstanding Receivables,
other than Reconveyed Receivables.
     “Reconveyed Receivable” means any Receivable for which the related
Originator has paid the full Unpaid Balance pursuant to the Purchase and Sale
Agreement.
     “Regulation D” means Regulation D of the Federal Reserve Board, or any
other regulation of the Federal Reserve Board that prescribes reserve
requirements applicable to nonpersonal time deposits or “Eurocurrency
Liabilities” as presently defined in Regulation D, as in effect from time to
time.
     “Regulatory Change” means, relative to any Affected Party:
          (a) any change in (or the adoption, implementation, change in phase-in
or commencement of effectiveness of) any
     (i) United States federal, state or local law or foreign law applicable to
such Affected Party, including, without limitation, with respect to the scope,
calculation, application, creation or modification of any national, state or
local tax or government charge or imposition of any type or kind;



--------------------------------------------------------------------------------



 



-14-

     (ii) regulation, interpretation, directive, requirement or request (whether
or not having the force of law) applicable to such Affected Party of (A) any
court, government authority charged with the interpretation or administration of
any law referred to in clause (i) above or of (B) any fiscal, monetary or other
authority having jurisdiction over such Affected Party; or
     (iii) GAAP or regulatory accounting principles applicable to such Affected
Party and affecting the application to such Affected Party of any law,
regulation, interpretation, directive, requirement or request referred to in
clause (i) or (ii) above; or
          (b) any change in the application to such Affected Party of any
existing law, regulation, interpretation, directive, requirement, request or
accounting principles referred to in clause (i), (ii) or (iii) above.
     “Reinvestment” has the meaning set forth in Section 1.3(a)(iii).
     “Related Rights” has the meaning set forth in the Purchase and Sale
Agreement.
     “Related Security” means, with respect to any Pool Receivable: (a) all of
Seller’s or the related Originator’s right, title and interest in and to all
Contracts that relate to such Pool Receivable; (b) all security interests or
liens and property subject thereto from time to time purporting to secure
payment of such Pool Receivable, whether pursuant to the Contract related to
such Pool Receivable or otherwise; (c) all UCC financing statements covering any
collateral securing payment of such Pool Receivable; (d) all guarantees and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Pool Receivable whether pursuant to the
Contract related to such Pool Receivable or otherwise; and (e) all of Seller’s
and Feed’s interest in the merchandise (including returned merchandise), if any,
relating to the sale that gave rise to such Pool Receivable.
     “Reporting Date” has the meaning set forth in Section 3.1(a).
     “Required Purchasers” means those Purchasers at any time holding Pro Rata
Shares constituting, in the aggregate, not less than fifty-one percent (51%) of
the overall amount of the Purchasers’ Share.
     “Required Reserves” means, at any time, an amount equal the greater of
(i) the Loss Reserve plus the Dilution Reserve plus the Yield Reserve, and
(ii) the Floor Reserve, in each case as most recently calculated.
     “Sales” means sales of the Originators which generate Receivables.
     “Sales-Based Default Ratio” means, as of any Cut-Off Date, the ratio,
expressed as a percentage, of (i) the aggregate Unpaid Balance of all Defaulted
Receivables for the month ending on such Cut-Off Date, divided by (ii) the
average monthly Sales over the preceding twelve (12) months.



--------------------------------------------------------------------------------



 



-15-

     “Sales-Based Delinquency Ratio” means, as of any Cut-Off Date, the ratio,
expressed as a percentage, of (i) the aggregate Unpaid Balance of all Delinquent
Receivables for the month ending on such Cut-off Date, divided by (ii) the
average monthly Sales over the preceding twelve (12) months.
     “Sales-Based Dilution Ratio” means as of any Cut-Off Date, the ratio,
expressed as a percentage, of (i) the aggregate reduction attributable to
Dilutions occurring in the Unpaid Balance of all Pool Receivables, which
Dilutions were granted during the month ending on such Cut-Off Date, divided by
(ii) the billings for the month immediately preceding the month ending as of
such Cut-Off Date.
     “Scheduled Termination Date” means August 29, 2011.
     “Secured Parties” means each Purchaser, the Administrator, the Indemnified
Parties and the Affected Parties.
     “Security” shall have the meaning as in Section 2(l) of the Securities Act
of 1933, as amended.
     “Seed” means crop seed (including, but not limited to, seed for soybeans,
corn, alfalfa, forage and turf grasses).
     “Seed Receivables” means Receivables described in clause (ii) of the
definition of “Receivables.”
     “Seller” has the meaning set forth in the preamble.
     “Seller’s Share” of any amount means (x) 100% minus the Receivable Interest
(but such Receivable Interest shall not be greater than 100%) times (y) such
amount.
     “Servicer” has the meaning set forth in Section 8.1(a).
     “Servicer Default” has the meaning set forth in Section 8.2(h).
     “Servicer Report” has the meaning set forth in Section 3.1.
     “Servicer Transfer Event” has the meaning set forth in Section 8.1(b).
     “Servicer’s Fee” means, for each day, an amount equal to (x) the Servicer’s
Fee Rate, times (y) the aggregate Unpaid Balance of all Pool Receivables at the
close of business on such day, times (z) 1/360, provided, however, that if at
any time the Servicer is not LOL, CoBank or any of their respective Affiliates,
the Servicer’s Fee shall be a commercially reasonable rate as agreed between the
Administrator and the Servicer.
     “Servicer’s Fee Rate” means 0.50% per annum.



--------------------------------------------------------------------------------



 



-16-

     “Settlement Date” shall mean the twentieth (20th) day of each calendar
month (or, if any such twentieth (20th) day is not a Business Day, “Settlement
Date” shall mean the immediately succeeding Business Day).
     “Settlement Period” shall mean, initially, the period beginning on the date
of Purchase of such Receivable Interest and ending on and including the last day
of the calendar month in which the date of such Purchase occurs, and thereafter,
each successive period commencing on the first day of each calendar month during
the term of this Agreement and ending on the last day of such calendar month
during the term of this Agreement.
     “SPV Purchaser Notes” has the meaning set forth in the Purchase and Sale
Agreement.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board or other Governmental Authority to
which the Administrator or any Purchaser is subject with respect to the Base CD
Rate, for new negotiable nonpersonal time deposits in dollars of over $100,000
with maturities approximately equal to three months. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Sub-Servicer” has the meaning set forth in Section 8.1(d).
     “Subsidiary” means a corporation or other Person of which LOL and/or its
other Subsidiaries own, directly or indirectly, such number of outstanding
shares as have more than fifty-one percent (51%) of the ordinary voting power
for the election of directors.
     “Successor Notice” has the meaning set forth in Section 8.1(b).
     “Termination Date” means the earlier to occur of: (a) the Purchase
Termination Date; and (b) the Scheduled Termination Date.
     “Termination Event” has the meaning set forth in Section 10.1.
     “Termination Period” means the period from and including the earlier to
occur of the Termination Date or the date of occurrence of a Termination Event,
through the Final Payout Date.
     “Three-Month Secondary CD Rate” means, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or, if such day is not a Business Day, the next preceding Business Day) by
the Federal Reserve Board through the public information telephone line of the
Federal Reserve Bank of New York (which rate will, under the current practices
of the Federal Reserve Board, be published in Federal Reserve Statistical
Release H.15 (519) during the week following such day) or, if such rate is not
so reported on such day or such next preceding Business Day, the average of the
secondary market quotations for three-month certificates of deposit of major



--------------------------------------------------------------------------------



 



-17-

money center banks in New York City received at approximately 10:00 A.M., New
York City time, on such day ( or, if such day is not a Business Day, on the next
preceding Business Day) by the Administrator from three negotiable certificate
of deposit dealers of recognized standing selected by it.
     “Transaction Documents” means this Agreement, the Lockbox Agreements, the
Purchase and Sale Agreement, any Credit and Collection Policy, the Fee Letter
and other documents to be executed and delivered in connection herewith.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction or jurisdictions.
     “Unmatured Termination Event” means any event which, with the giving of
notice or lapse of time, or both, would become a Termination Event.
     “Unpaid Balance” of any Receivable means at any time the unpaid principal
amount thereof.
     “Voting Participant” has the meaning set forth in Section 12.3(b).
     “Yield” means for any Settlement Period:
          C x YR x ED + LF
                     360
     where:

  C   =    the daily average (calculated at the close of business each day) of
the Capital during such Settlement Period,     YR   =    the Yield Rate for such
Settlement Period, and     ED   =    the actual number of days elapsed during
such Settlement Period.     LF   =    the Liquidation Fee, if any, during such
Settlement Period.

     “Yield Rate” means for any Settlement Period, as Seller may elect upon
written notice to Administrator delivered not later than the third (3rd)
Business Day prior to the commencement of any such Settlement Period.
          (a) the sum of (x) the LIBOR Rate, plus eighty-seven and a half (87.5)
basis points; or



--------------------------------------------------------------------------------



 



-18-

          (b) the Alternate Base Rate;
provided, however, that (i) in the event the LIBOR Rate shall not be available
or cannot reasonably be determined by the Administrator for any reason or any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful for any Purchaser to calculate Yield
on its Capital based on the LIBOR Rate, then upon the delivery of written notice
to the Administrator and the Seller to that effect, the Yield Rate shall be the
Alternate Base Rate unless and until the Administrator and the Seller is
notified in writing to the contrary and (ii) on any day during a Settlement
Period when any Termination Event shall have occurred and be continuing, the
Yield Rate for the Capital shall mean the Default Rate.
     “Yield Reserve” means, at any time, an amount equal to the product of (i)
(the Yield Rate plus the Servicer’s Fee Rate) divided by 360; (ii) the Days
Sales Outstanding; and (iii) the Stress Factor of 1.0 x.
     B. Other Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. All terms used in Article 9 of the UCC in
the State of Colorado, and not specifically defined herein, are used herein as
defined in such Article 9.
     C. Computation of Time Periods. Unless otherwise stated in this Agreement,
in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”.
     D. Interpretation. In each Transaction Document, unless a clear contrary
intention appears:
(i) the singular number includes the plural number and vice versa;
(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;
(iii) reference to any gender includes each other gender;
(iv) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended,
supplemented or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of the other Transaction Documents
and reference to any promissory note includes any promissory note which is an
extension or renewal thereof or a substitute or replacement therefor; and
(v) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.